Exhibit 10.26

EXECUTION COPY

DISSOLUTION AGREEMENT

by and among

THE GREENBRIER COMPANIES, INC.

GREENBRIER RAIL SERVICES HOLDINGS, LLC

WATCO COMPANIES, L.L.C.

MILLENNIUM RAIL, L.L.C.

WATCO MECHANICAL SERVICES, L.L.C.

GBW RAILCAR SERVICES HOLDINGS, L.L.C.

GBW RAILCAR SERVICES, L.L.C.

GBW RAILCAR SERVICES CANADA, INC.

Dated as of August 20, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS

     1  

Section 1.1

  Specific Definitions      1  

Section 1.2

  Other Definitional Provisions      9  

ARTICLE II. DISSOLUTION OF GBW AND GBW OPERATING SUB

     9  

Section 2.1

  Dissolution of GBW and GBW Operating Sub      9  

Section 2.2

  Transfer of Assets      10  

Section 2.3

  Assumption of Liabilities      14  

Section 2.4

  Watco Payment      15  

Section 2.5

  Closing      15  

Section 2.6

  Closing Cash Adjustments      18  

Section 2.7

  Reserved      19  

Section 2.8

  Existing Leases      19  

Section 2.9

  Terminations      19  

Section 2.10

  Information Sharing      21  

Section 2.11

  Post-Closing Obligations of the Parties      21  

ARTICLE III. ADDITIONAL AGREEMENTS

     26  

Section 3.1

  Consents      26  

Section 3.2

  Employees and Employee Benefits      27  

Section 3.3

  Liens      31  

ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF WATCO PARTIES

     31  

Section 4.1

  Organization      31  

Section 4.2

  Authorization      31  

Section 4.3

  Conflicts, Consents      31  

Section 4.4

  Litigation      32  

Section 4.5

  Enforceability      32  

Section 4.6

  Brokers and Finders      32  

Section 4.7

  Inspections, No Other Representations      32  

Section 4.8

  All GBW or Greenbrier Property      32  

Section 4.9

  Customer Issues and Contracts      33  

ARTICLE V. REPRESENTATIONS AND WARRANTIES OF GREENBRIER PARTIES

     33  

Section 5.1

  Organization      33  

 

i



--------------------------------------------------------------------------------

Section 5.2

  Authorization      33  

Section 5.3

  Conflicts, Consents      33  

Section 5.4

  Litigation      34  

Section 5.5

  Enforceability      34  

Section 5.6

  Brokers and Finders      34  

Section 5.7

  Inspections, No Other Representations      34  

Section 5.8

  All GBW or Watco Property      34  

Section 5.9

  Brandon Railroad Assets      34  

Section 5.10

  Customer Issues and Contracts      35  

ARTICLE VI. COVENANTS

     35  

Section 6.1

  Tax Matters      35  

Section 6.2

  Use of Names      36  

Section 6.3

  Confidential Information      36  

Section 6.4

  Commercially Reasonable Efforts      37  

Section 6.5

  Releases      38  

Section 6.6

  Transaction Expenses      39  

Section 6.7

  Cooperation      39  

Section 6.8

  Withdrawals      40  

Section 6.9

  Dispute Resolution      40  

ARTICLE VII. GENERAL PROVISIONS

     40  

Section 7.1

  Expenses      40  

Section 7.2

  Press Release      40  

Section 7.3

  Notices      40  

Section 7.4

  Assignment, Successors      42  

Section 7.5

  No Third Party Beneficiaries      42  

Section 7.6

  Amendment, Waivers, etc      42  

Section 7.7

  Entire Agreement      42  

Section 7.8

  Severability      43  

Section 7.9

  Headings and Recitals      43  

Section 7.10

  Counterparts      43  

Section 7.11

  Governing Law; Consent to Forum      43  

Section 7.12

  Enforcement of Agreement      43  

Section 7.13

  Waiver of Jury Trial      44  

 

ii



--------------------------------------------------------------------------------

Exhibits

  Exhibit A:    Second Amended and Restated GBW LLC Agreement   Exhibit B:   
Tax Matrix   Exhibit C:    Greenbrier Transfer Documents   Exhibit D:    Watco
Transfer Documents   Exhibit E:    Deed for Owned Real Property—Omaha West Shop
  Exhibit F:    Non-foreign Affidavits

 

iii



--------------------------------------------------------------------------------

THIS DISSOLUTION AGREEMENT, dated as of August 20, 2018, is entered into by and
among The Greenbrier Companies, Inc., an Oregon corporation (“Greenbrier”),
Greenbrier Rail Services Holdings, LLC, an Oregon limited liability company
(“GBH”) (Greenbrier and GBH each being referred to herein as a “Greenbrier
Party” and collectively as the “Greenbrier Parties”), Watco Companies, L.L.C., a
Delaware limited liability company (“Watco”), Millennium Rail, L.L.C. (f/k/a
Millennium Rail, Inc.), a Delaware limited liability company (“Millennium”),
Watco Mechanical Services, L.L.C., a Kansas limited liability company (“Watco
Mechanical”) (Watco, Millennium and Watco Mechanical each being referred to
herein as a “Watco Party” and collectively as the “Watco Parties”), GBW Railcar
Services Holdings, L.L.C., a Delaware limited liability company (“GBW”), GBW
Railcar Services, L.L.C., a Delaware limited liability company (“GBW Operating
Sub”), and GBW Railcar Services Canada, Inc., a Canadian corporation (“GBW
Canadian Sub”) (GBW, GBW Operating Sub, and GBW Canadian Sub each being referred
to herein as a “GBW Party” and collectively as the “GBW Parties”), each of whom
are referred to herein as a “Party” and collectively as the “Parties”.

RECITALS

A. GBH, together with Millenium and Watco Mechanical, formed GBW, and the
membership interests in GBW are currently owned by them in the percentages set
forth below:

 

GBH

     50.00 % 

Millennium

     41.51 % 

Watco Mechanical

     8.49 % 

B. GBW formed GBW Operating Sub as a wholly-owned subsidiary of GBW.

C. The Parties now desire to dissolve and wind up GBW and GBW Operating Sub, on
the terms, subject to the conditions, and for the considerations set forth in
this Agreement.

D. Notwithstanding the dissolution of GBW and GBW Operating Sub, it is the
intention of the Watco Parties and Greenbrier Parties to maintain their
relationship and to cooperate fully with respect to customer matters subject to
applicable anti-trust laws.

NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations and warranties made herein and of the mutual benefits to be
derived therefrom, the Parties, intending to be legally bound, agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.1 Specific Definitions. As used in this Agreement and the Schedules
hereto, the following terms have the following meanings:

 

1



--------------------------------------------------------------------------------

“Affiliate” means with respect to any Person, a Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with such Person, and “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or credit arrangement, as trustee or executor, or otherwise. The GBW
Parties shall not be deemed to be Affiliates of the Greenbrier Parties or Watco
Parties for purposes of this Agreement.

“Agreement” means this Dissolution Agreement, including the schedules and
exhibits hereto.

“Business” means the building, acquiring, owning, leasing, subleasing or
operating of any railcar repair, refurbishment or maintenance facility or
business in the United States, Canada and Mexico. For the sake of clarity, the
Business shall not include (a) the manufacturing, repairing, refurbishing and
selling of railcar wheels and parts, (b) the repairing and leasing of
locomotives, (c) the performing (or arranging to perform) of running repairs to
railcars pursuant to the rules of the Association of American Railroads while
such railcars are located on a rail line, and (d) the manufacturing, operating,
leasing, managing or controlling of railcars.

“Business Day” means any day other than Saturday, Sunday or other day on which
the nationally chartered banks are authorized or required to close.

“Business Employees” has the meaning set forth in Section 3.2(a)(i).

“CBA” means any collective bargaining agreement, side agreement or letter,
memorandum of understanding, or other binding commitment with any labor or trade
union, works council, or other labor organization representing Business
Employees.

“Closing” has the meaning set forth in Section 2.5(a).

“Closing Date” has the meaning set forth in Section 2.5(a).

“Code” means the Internal Revenue Code of 1986, as amended.

“Confidential Information” means the terms of this Agreement, the terms of the
Transaction Documents, the transactions contemplated by this Agreement and the
Transaction Documents and all business, financial or other information relating
directly to the conduct of the business and affairs of the GBW Parties, except
(a) information that is or becomes publicly available other than by the act or
omission of a Party or any Affiliate of any Party in violation of this
Agreement, or (b) information that is independently developed by a Party or any
Affiliate of any Party without using information in violation of this Agreement.

“Confidentiality Agreement” has the meaning set forth in Section 6.3(d).

“Consent” means any consent, approval, authorization, action, Permit, exception,
waiver or other Order of, action by, filing, registration, designation or
declaration with, or notification to any Governmental Authority or other Person.

“Contracts” means any agreement of any kind or nature whatsoever by which any
person or entity is bound, including all contracts, agreements, understandings,
notes, bonds, instruments, leases, subleases, mortgages, licenses, capital
leases, commitments or binding arrangements, express or implied, oral or
written, and all amendments thereto.

 

2



--------------------------------------------------------------------------------

“Contribution Agreement” means that certain Contribution Agreement, dated as of
July 18, 2014, by and between Watco, Greenbrier, and GBW.

“Credit Agreement” means that certain Credit Agreement, dated as of July 18,
2014 by and among GBW, GBW Operating Sub, GBH (as agent for the lenders
thereunder) and the lenders from time to time parties thereto.

“Data” has the meaning set forth in Section 2.2(h).

“Delaware Act” means the Delaware Limited Liability Company Act, as amended from
time to time.

“Environmental Liabilities” means Liabilities arising from violation of
applicable Laws relating to protection of the environment.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Existing Leases” has the meaning set forth in Section 2.8.

“Final Transfer Date” has the meaning set forth in Section 3.2(a)(ii).

“GAAP” means generally accepted accounting principles in the United States of
America consistently applied.

“GBH” has the meaning set forth in the preamble.

“GBH Assets” has the meaning set forth in Section 2.2(b).

“GBH Assigned Contracts” has the meaning set forth in Section 2.2(b)(i).

“GBH Manager” has the meaning set forth in Section 2.1(b).

“GBH Shops” means each Shop listed in Schedule A hereto.

“GBH Transferred Permits” has the meaning set forth in Section 2.2(b)(vi).

“GBW” has the meaning set forth in the preamble.

“GBW Canadian Sub” has the meaning set forth in the preamble.

“GBW LLC Agreement” means that certain Amended and Restated Limited Liability
Company Agreement of GBW Railcar Services Holdings, L.L.C., dated as of July 18,
2014, by and between GBH, Watco Mechanical and Millennium, as amended from time
to time.

“GBW Members” means GBH, Millennium and Watco Mechanical.

 

3



--------------------------------------------------------------------------------

“GBW Operating Sub” has the meaning set forth in the preamble.

“GBW Operating Subject Marks” has the meaning set forth in Section 6.2.

“GBW Operating Sub LLC Agreement” means that certain Limited Liability Company
Agreement of GBW Railcar Services, L.L.C., dated as of July 18, 2014, made by
GBW.

“GBW Party” and “GBW Parties” have the meanings set forth in the preamble.

“GBW Retained Contract” has the meaning set forth in Section 2.2(d)(i).

“Governmental Authority” means any court, tribunal, arbitrator, authority,
agency, commission, official or other instrumentality of the United States, any
foreign country or any domestic or foreign state, country, city or other
political subdivision.

“Greenbrier” has the meaning set forth in the preamble.

“Greenbrier Assumed Liabilities” means (a) the Trade Accounts Payable relating
to the GBH Shops, and (b) the Liabilities of the GBW Parties under the GBH
Assigned Contracts, arising at any time after the Closing relating to periods
after the Closing; provided that in no event shall the Greenbrier Assumed
Liabilities include, and the Greenbrier Parties shall not assume or be obligated
pursuant to this Agreement or otherwise (except with respect to any express
obligations under Section 2.11(g) or any other express obligation under this
Agreement) for, any Liabilities arising out of or with respect to any of the
following: (A) any breach of, default under (including a payment default), or
failure to perform or comply with any of the terms of, any of the GBH Assigned
Contracts occurring at or prior to the Closing, (B) any illegal, void or
voidable GBH Assigned Contract or portion thereof, (C) any acts of negligence or
other torts occurring at or prior to the Closing, (D) any violations of Law
occurring at or prior to the Closing, or (E) any obligations for warranty and
related obligations resulting from any work performed at or prior to the
Closing.

“Greenbrier Loan” means the outstanding loan by the Greenbrier Member to the GBW
Parties, made pursuant to the Credit Agreement, the Security Agreement and the
Guaranty.

“Greenbrier Member” means GBH.

“Greenbrier Party” and “Greenbrier Parties” have the meanings set forth in the
preamble.

“Greenbrier Pre-Contribution Liabilities” has the meaning set forth in
Section 2.11(g)(i).

“Greenbrier Released Parties” has the meaning set forth in Section 6.5(b).

“Greenbrier Transfer Documents” has the meaning set forth in Section 2.5(b)(i).

“Guaranty” means that certain Guaranty, dated as of July 18, 2014, by GBW
Operating Sub in favor of GBH (as agent of the lenders under the Credit
Agreement).

“Hiring Party” has the meaning set forth in Section 3.2(a)(ii).

 

4



--------------------------------------------------------------------------------

“Hollidaysburg Shop” means the Shop located at 585 Berwind Rd, Hollidaysburg,
Pennsylvania 16648.

“Indemnified Taxes” means (a) any and all Taxes imposed on GBW, whether directly
by a Governmental Authority or through a lease arrangement (including leases
with Affiliates of any Party), for taxable periods ending on or before the
Closing Date or for the portion of a Straddle Period ending on the Closing Date
to the extent such Taxes have not been paid in full on or prior to the Closing
Date, subject in any event to the provisions of the Tax Matrix (in the event of
any conflict between the Tax Matrix and any other provision of this Agreement,
the Tax Matrix shall in all cases govern and be controlling), and (b) reasonable
out-of-pocket costs and expenses paid or incurred by the Parties to accounting
firms, law firms or other third parties in connection with the preparation and
filing of Tax Returns and in connection with any audit, assessment,
investigation or Action by or against any Governmental Authority relating to
such Taxes. Taxes for a Straddle Period shall be allocated to the portion of the
period ending on the Closing Date, ratably based on the number of days in the
period, provided, however, that exemptions, allowances or deductions that are
calculated on an annual basis (including depreciation and amortization
deductions) shall be apportioned on a per diem basis.

“Information Sharing Agreements” means (a) the Information Sharing and
Cooperation Agreement dated July 18, 2014 between GBW and Watco and (b) the
Information Sharing and Cooperation Agreement dated July 18, 2014 between GBW
and Greenbrier.

“Initial Transfer Date” has the meaning set forth in Section 3.2(a)(ii).

“JV Shops” means the Shops listed in Schedule B hereto.

“Law” means any provision of any federal, state, local, foreign, international,
municipal or administrative order, constitution, law, common law and the law of
equity, ordinance, judicial decision, writ, injunction, license, permit,
regulation, rule, code, plan, statute or treaty of, and the departmental or
regulatory policies and guidelines of, a Governmental Authority.

“Leased Personal Property” has the meaning set forth in Section 2.8.

“Liabilities” means liabilities, obligations or commitments of any nature
whatsoever, asserted or unasserted, known or unknown, absolute or contingent,
accrued or unaccrued, matured or unmatured or otherwise.

“Lien” means any mortgage, pledge, deed of trust, hypothecation, claim, security
interest, title defect, encumbrance, burden, charge or other similar
restriction, lease, sublease, claim, title retention agreement, option,
easement, covenant, encroachment or other adverse claim.

“Management Employees” has the meaning set forth in Section 3.2(a)(i).

“Master Personal Property Lease Agreements” means (a) the Master Personal
Property Lease Agreement, dated as of July 18, 2014, by and between GBW
Operating Sub and Gunderson Rail Services LLC and (b) the Master Personal
Property Lease Agreement, dated as of July 18, 2014, by and among GBW Operating
Sub, Millennium and Watco Mechanical.

 

5



--------------------------------------------------------------------------------

“Master Real Property Lease Agreements” means (a) the Master Real Property Lease
Agreement, dated as of July 18, 2014, by and between GBW Operating Sub and
Gunderson Railcar Services LLC and (b) the Master Real Property Lease Agreement,
dated as of July 18, 2014, by and among GBW Operating Sub, Millennium and Watco
Mechanical.

“Material Adverse Effect” means any event, circumstance, occurrence, state of
fact, change in, or effect, that has a material adverse effect on the ability of
an applicable Party to consummate such Party’s obligations regarding the Unwind
Transactions.

“Mira Loma 2 Shop” means the Shop located at 4500 Etiwanda Ave., Mira Loma,
California 91752.

“Omaha West Shop” means the Shop located at 13810 L Street, Omaha, Nebraska
68137.

“Operational Employees” has the meaning set forth in Section 3.2(a)(i).

“Order” means any judgment, injunction, order, writ, decree (including a consent
decree), ruling or charge that is issued by a Governmental Authority.

“Organizational Documents” means (a) with respect to any corporation or limited
liability company, its articles or certificate of incorporation or memorandum
and articles of association and by-laws, (b) with respect to any other entity,
its analogous governing documents, and (c) with respect to any trust, its trust
agreement.

“Overland Park Sublease” means the Sublease (Overland Park, Kansas), dated
May 15, 2015, by and between Watco and GBW Operating Sub.

“Permits” means any licenses, permits, orders, approvals, concessions,
clearances, registrations, certificates (including certificates of occupancy),
qualifications and other evidence of authority.

“Permitted Liens” means (a) Liens for Taxes and other governmental charges and
assessments that are not yet due and payable or that are being contested in good
faith by appropriate proceedings, (b) statutory Liens in favor of lessors
arising in connection with any real property leased by the GBW Parties from
third parties, in each case for obligations that are not delinquent, and
(c) with respect to the real property owned by the GBW Parties relating to the
Omaha West Shop, recorded easements, rights of way, covenants, restrictions,
reservations, exceptions and encroachments on, over or affecting any portion of
such real property, and/or imperfections of title disclosed in any title policy
or commitment for such real property, in each case which do not materially
impair or interfere with the occupancy, operation or use by the Watco Parties of
such real property or the Omaha West Shop, or zoning, building and other similar
codes and regulations, provided that such zoning, building and other similar
codes and regulations are not violated by the present use and operation of such
real property and the Omaha West Shop.

“Person” means any natural person, firm, partnership, association, corporation,
company, trust, business trust, Governmental Authority or other entity.

 

6



--------------------------------------------------------------------------------

“Proceeding” means any action, suit or litigation.

“Second Amended and Restated GBW LLC Agreement” means the Second Amended and
Restated Limited Liability Company Agreement of GBW, to be entered into by the
GBW Members at Closing, in the form attached hereto as Exhibit A;

“Security Agreement” means that certain Security Agreement, dated as of July 18,
2014, by and among GBW, GBW Operating Sub and GBH (as agent of the lenders under
the Credit Agreement) and any other entity that joins as a guarantor.

“Services Agreements” means the Services Agreements listed in Sections
2.9(a)(viii) and 2.9(a)(ix); provided, however, that notwithstanding anything to
the contrary, in the event of any conflict between the terms and provisions of
the Services Agreements and this Agreement, the terms and provisions of this
Agreement shall in all cases govern and be controlling.

“Shared Contract” has the meaning set forth in Section 2.2(e).

“Shares” means the issued share capital of GBW Canadian Sub.

“Sharing Ratio” means a GBW Member’s Sharing Ratio (as defined in the GBW LLC
Agreement) as of the date of this Agreement.

“Shops” means the network of railcar repair, refurbishment and maintenance
facility shops operated by GBW Operating Sub and “Shop” means an individual
railcar repair, refurbishment and maintenance facility shop included in such
network.

“Specs” has the meaning set forth in Section 2.2(f).

“Straddle Period” means a taxable period that includes, but does not end on, the
Closing Date.

“Tax” or “Taxes” means any federal, state, provincial, local or foreign income,
alternative minimum, accumulated earnings, personal holding company, franchise,
capital stock, profits, windfall profits, gross receipts, sales, use, value
added, transfer, registration, stamp, premium, excise, customs duties,
severance, real property, personal property, ad valorem, environmental
(including taxes under Code Section 59A), occupancy, license, occupation,
employment, payroll, social security (or similar), disability, unemployment,
workers’ compensation, withholding, estimated or other similar tax, assessment
or other governmental charge of any kind whatsoever including any interest,
penalty, or addition thereto, whether disputed or not.

“Tax Matrix” means the tax matrix attached hereto as Exhibit B.

“Tax Return” means any return, report, declaration, form, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof that relates to GBW and
its subsidiaries.

 

7



--------------------------------------------------------------------------------

“Trade Accounts Payable” means the amounts included in the “Accounts Payable”
line item on the Closing Date balance sheet of GBW (prepared and reflected on a
consolidated basis with GBW Operating Sub). The Parties will cooperate to
determine the final amounts as promptly as possible.

“Transaction Documents” means the Watco Transfer Documents, the Greenbrier
Transfer Documents, the Second Amended and Restated GBW LLC Agreement and each
other agreement or instrument to be entered into in connection with the
transactions contemplated by this Agreement.

“Transfer Date” has the meaning set forth in Section 3.2(a)(ii).

“Transferred Employees” has the meaning set forth in Section 3.2(a)(ii).

“Transferred Management Employees” has the meaning set forth in
Section 3.2(a)(ii).

“Transferred Operational Employees” has the meaning set forth in
Section 3.2(a)(ii).

“Union Business Employee” means any Business Employee whose employment is
subject to a CBA.

“Unwind Transactions” means the dissolution and winding up of GBW and GBW
Operating Sub pursuant to this Agreement and the other transactions contemplated
by this Agreement.

“Watco” has the meaning set forth in the preamble.

“Watco Assets” has the meaning set forth in Section 2.2(a).

“Watco Assigned Contracts” has the meaning set forth in Section 2.2(a)(i).

“Watco Assumed Liabilities” means (a) the Trade Accounts Payable relating to the
Watco Shops and JV Shops, and (b) the Liabilities of the GBW Parties under the
Watco Assigned Contracts, arising at any time after the Closing relating to
periods after the Closing; provided that in no event shall the Watco Assumed
Liabilities include, and the Watco Parties shall not assume or be obligated
pursuant to this Agreement or otherwise (except with respect to any express
obligations under Section 2.11(g) or any other express obligation under this
Agreement) for, any Liabilities arising out of or with respect to any of the
following: (A) any breach of, default under (including a payment default), or
failure to perform or comply with any of the terms of, any of the Watco Assigned
Contracts occurring at or prior to the Closing, (B) any illegal, void or
voidable Watco Assigned Contract or portion thereof, (C) any acts of negligence
or other torts occurring at or prior to the Closing, (D) any violations of Law
occurring at or prior to the Closing, or (E) any obligations for warranty and
related obligations resulting from any work performed at or prior to the
Closing.

“Watco Equalization Consideration” means the aggregate sum of US $5,000,000.

 

8



--------------------------------------------------------------------------------

“Watco Loans” means the outstanding loans by the Watco Members to the GBW
Parties, made pursuant to the Credit Agreement, the Security Agreement and the
Guaranty.

“Watco Manager” has the meaning set forth in Section 2.1(b).

“Watco Members” means Watco Mechanical and Millenium.

“Watco Party” and “Watco Parties” have the meanings set forth in the preamble.

“Watco Pre-Contribution Liabilities” has the meaning set forth in
Section 2.11(g)(i).

“Watco Released Parties” has the meaning set forth in Section 6.5(a).

“Watco Shops” means the Shops listed in Schedule C hereto.

“Watco Transfer Documents” has the meaning set forth in Section 2.5(c)(i).

“Watco Transferred Permits” has the meaning set forth in Section 2.2(a)(vi).

Section 1.2 Other Definitional Provisions.

(a) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement.

(b) Terms defined in the singular have the same meaning when used in the plural,
and vice versa.

(c) References to “Sections,” “Exhibits” and “Schedules” refer to Sections of,
and Exhibits and Schedules to, this Agreement, unless otherwise specified.

(d) The words “include”, “includes”, or “including” and words of similar import,
when used in this Agreement, shall be deemed to be followed by the words
“without limitation”, whether or not they are in fact followed by those words or
words of like import.

(e) Any reference to a Law shall include any amendment thereof or any successor
thereto and any rules and regulations promulgated thereunder, unless the context
otherwise requires.

ARTICLE II.

DISSOLUTION OF GBW AND GBW OPERATING SUB

Section 2.1 Dissolution of GBW and GBW Operating Sub.

(a) GBH, Millenium, Watco Mechanical and GBW acknowledge and agree that GBW and
GBW Operating Sub will, as of the Closing, be dissolved pursuant to
Section 8.1(a)(1) of the Second Amended and Restated GBW LLC Agreement, and
Section 5.1(a) of the GBW Operating Sub LLC Agreement, and GBH, Millenium, Watco
Mechanical and GBW desire and agree to proceed with the winding up of GBW and
GBW Operating Sub in accordance with this

 

9



--------------------------------------------------------------------------------

Agreement. From and after the Closing, the Parties will proceed with winding up
(i) the affairs of GBW in accordance with the terms of this Agreement, the
Second Amended and Restated GBW LLC Agreement and the Delaware Act, and (ii) the
affairs of GBW Operating Sub in accordance with the terms of this Agreement, the
GBW Operating Sub LLC Agreement and the Delaware Act. In the event of any
conflict between the terms and provisions of the Second Amended and Restated GBW
LLC Agreement or the GBW Operating Sub LLC Agreement and this Agreement, the
terms and provisions of this Agreement shall in all cases govern and be
controlling.

(b) GBH, Millenium, Watco Mechanical, GBW and GBW Operating Sub acknowledge and
agree that no further actions are required by the Board of Managers of GBW or
GBW Operating Sub or their respective officers with respect to the Unwind
Transactions, and each person holding any position as Manager on the Board of
Managers of GBW shall be deemed removed, simultaneously with the Closing, from
such position by the GBW Member(s) appointing such Manager (subject to
continuation of Rick Turner and Rick Webb as Managers as provided herein below
and in the Second Amended and Restated GBW LLC Agreement), provided, however,
that one representative designated from time to time by Watco Mechanical (the
“Watco Manager”) by written notice to GBH and one representative designated from
time to time by GBH (the “GBH Manager”) by written notice to Watco Mechanical
shall hold the positions of the two Managers of GBW, solely for purposes of
implementing this Agreement and winding up GBW and GBW Operating Sub and signing
and filing any additional documents, instruments or tax returns as may be
necessary or advisable for purposes of winding up GBW and GBW Operating Sub. The
initial GBH Manager shall be Rick Turner and the initial Watco Manager shall be
Rick Webb.

(c) At such time as may be agreed by the Watco Manager and the GBH Manager
following completion of the winding up of GBW, GBW shall be terminated by filing
a certificate of cancellation with the Delaware Secretary of State and making
any other filings required by applicable Law. At such time as may be agreed by
the Watco Manager and the GBH Manager following completion of the winding up of
GBW Operating Sub, GBW Operating Sub shall be terminated by filing a certificate
of cancellation with the Delaware Secretary of State and making any other
filings required by applicable Law.

Section 2.2 Transfer of Assets. Subject to the terms and conditions hereof, at
the Closing:

(a) Transfers to Millenium or Watco Mechanical. Upon the terms and subject to
the conditions of this Agreement, as of the Closing, the Parties will cause GBW
and GBW Operating Sub to assign, transfer and convey to Millenium or Watco
Mechanical (respectively with respect to the applicable Watco Shop or JV Shop as
indicated on Schedule B and Schedule C), all right, title and interest in and to
the following assets relating to the Watco Shops and the JV Shops, free and
clear of all Liens other than Permitted Liens (collectively, the “Watco
Assets”):

(i) the Contracts to which GBW or GBW Operating Sub are parties relating
specifically to any one or more of the Watco Shops or JV Shops, including those
Contracts set forth on Schedule 2.2(a)(i) (the “Watco Assigned Contracts”);

 

10



--------------------------------------------------------------------------------

(ii) the owned real property (including improvements) relating to the Omaha West
Shop;

(iii) the tangible personal property, including furniture, equipment and
inventory (including work in process), and vehicles, located at the Watco Shops
and JV Shops, and any and all rights, titles or interests of the GBW Parties in
or to any leasehold improvements located at or relating to any of the Watco
Shops or JV Shops;

(iv) the accounts receivable relating to the Watco Shops and JV Shops (including
unbilled work in process at the Watco Shops and JV Shops as of Closing);

(v) all lists of present and, to the extent available, potential customers and
all goodwill and going concern value associated with the Watco Shops and JV
Shops;

(vi) all transferrable licenses, permits, registrations, authorizations, use
agreements, orders or approvals of Governmental Authorities related to the Watco
Shops and JV Shops (the “Watco Transferred Permits”), including, without
limitation, the Watco Transferred Permits set forth on Schedule 2.2(a)(vi);

(vii) the furniture, fixtures, equipment and leasehold improvements located in
the office space leased or sub-leased by the Watco Parties and their Affiliates
to the GBW Parties;

(viii) any other physical assets of the GBW Parties located at or used in the
Watco Shops or the JV Shops; and

(ix) originals or copies of all books, records, files and papers, whether in
hard copy or electronic format, used in or related to the Watco Shops and the JV
Shops, including sales and advertising materials, sales and purchase
correspondence, and lists of present and former suppliers.

(b) Transfers to GBH. Upon the terms and subject to the conditions of this
Agreement, as of the Closing, the Parties will cause GBW and GBW Operating Sub
to assign, transfer and convey to GBH all right, title and interest in and to
the following assets relating to the GBH Shops (except the GBH Shops owned by
GBW Canadian Sub which will be transferred to GBH via transfer of the Shares as
set forth below) and the Mira Loma 2 Shop as specifically set forth below, free
and clear of all Liens other than Permitted Liens (collectively, the “GBH
Assets”):

(i) the Contracts to which GBW or GBW Operating Sub are parties relating
specifically to any one or more of the GBH Shops, including those Contracts set
forth on Schedule 2.2(b)(i) (the “GBH Assigned Contracts”);

(ii) the tangible personal property, including furniture, equipment and
inventory (including work in process), and vehicles, located at the GBH Shops
and the Mira Loma 2 Shop (or the proceeds therefrom as applicable), and any and
all rights, titles or interests of the GBW Parties in or to any leasehold
improvements located at or relating to any of the GBH Shops or the Mira Loma 2
Shop;

 

11



--------------------------------------------------------------------------------

(iii) the accounts receivable relating to the GBH Shops (including unbilled work
in process at the GBH Shops as of Closing);

(iv) all lists of present and, to the extent available, potential customers and
all goodwill and going concern value associated with the GBH Shops;

(v) all transferrable licenses, permits, registrations, authorizations, use
agreements, orders or approvals of Governmental Authorities related to the GBH
Shops (the “GBH Transferred Permits”), including, without limitation, the GBH
Transferred Permits set forth on Schedule 2.2(b)(v);

(vi) the Shares;

(vii) the furniture, fixtures, equipment and leasehold improvements located in
the office space leased or sub-leased by the Greenbrier Parties and their
Affiliates to the GBW Parties;

(viii) any other physical assets of the GBW Parties located at or used in the
GBH Shops or the Mira Loma 2 Shop;

(ix) all intellectual property (other than trade names, but including all
information technology development projects relating to the Entrust Billing
System, Syspro System, Human Capital Management, Concur T&E System, Intelex
Safety and QA System and Email System, and any other software applications or
systems) used by the GBW Parties in their operations as of Closing (subject to
the obligation of Greenbrier to provide services to the GBW Parties and to the
Watco Parties pursuant to the Services Agreement referred to in
Section 2.9(a)(viii)); and

(x) originals or copies of all books, records, files and papers, whether in hard
copy or electronic format, used in or related to the GBH Shops, including sales
and advertising materials, sales and purchase correspondence, and lists of
present and former suppliers.

(c) Transfers of Management Related Assets. It is the intention of the Parties
that except as expressly provided herein the personal computer equipment and
cell phone used exclusively by each Management Employee in the performance of
his or her duties and owned by the GBW Parties will be transferred to the GBW
Member (or its Affiliate) that hires such Management Employee at the time such
Management Employee is hired by such GBW Member (or its Affiliate).

(d) Retention or Transfers of Remaining Assets.

(i) The GBW Parties shall retain, and not transfer, each of the Contracts listed
on Schedule 2.2(d)(i) (each a “GBW Retained Contract”), and the GBH Manager and
the Watco Manager will use commercially reasonable efforts to seek from the
counterparty to any such GBW Retained Contract (at such time as such GBW
Retained Contract is not reasonably required for purposes of the winding up of
GBW and GBW Operating Sub) a termination of that Contract on commercially
reasonable terms (with the GBW Parties responsible for all costs, expenses,
penalties and residual or other termination payments or other liabilities
relating thereto, subject to obligations of the GBW Members under
Section 2.11(g)), all as determined by the Watco Manager and the GBH Manager.

 

12



--------------------------------------------------------------------------------

(ii) To the extent not otherwise distributed, transferred or retained pursuant
to this Section 2.2 or Section 2.6(b), the remaining assets of GBW and GBW
Operating Sub shall be distributed or transferred from time to time as
determined by the Watco Manager and the GBH Manager to the GBW Members pursuant
to Section 8.2(b) of the Second Amended and Restated GBW LLC Agreement.

(e) Shared Contracts. To the extent that any Contract of the GBW Parties, other
than any GBW Retained Contract, relates to both GBH Shops on the one hand and
Watco Shops or JV Shops on the other hand (each a “Shared Contract”, including
those listed on Schedule 2.2(e)), the GBH Manager and the Watco Manager will use
commercially reasonable efforts to seek from the counterparty to any such Shared
Contract a bifurcation and restatement of that Contract on commercially
reasonable terms as determined by the Watco Manager and the GBH Manager that
results, consistent with the purposes and intent of this Agreement, in two
separate agreements, one solely between the counterparty and GBH and another
solely between the counterparty and the Watco Members.

(f) Drawings and Specifications. The Parties agree that all drawings,
specifications, and other technical materials (collectively, “Specs”) provided
by, or relating to the products of, any Greenbrier Party or any Affiliate
thereof, are and shall remain the sole and exclusive property of the Greenbrier
Parties and their Affiliates, and all Specs provided by, or relating to the
products of, any Watco Party or any Affiliate thereof are and shall remain the
sole and exclusive property of the Watco Parties and their Affiliates. Each of
the Watco Parties and the GBW Parties acknowledges and agrees that it has no
ownership right or other interest in such Specs that are the property of the
Greenbrier Parties and their Affiliates; provided, however, that the Greenbrier
Parties hereby grant to each of the Watco Parties and the GBW Parties a limited,
non-exclusive, fully paid-up, royalty-free license to use such Specs solely to
the extent necessary to complete any work-in-process or retrofit projects
existing or scheduled as of the Closing or to complete any warranty work
relating to work performed or in process at the Shops at or prior to Closing,
but in no event longer than ninety (90) days after Closing or until all
scheduled retrofit projects are completed, whichever is later, after which time
each of the Watco Parties and the GBW Parties will destroy all such Specs in
their possession or control, subject to Section 2.2(g). Each of the Greenbrier
Parties and the GBW Parties acknowledges and agrees that it has no ownership
right or other interest in such Specs that are the property of the Watco Parties
and their Affiliates; provided, however, that the Watco Parties hereby grant to
each of the Greenbrier Parties and the GBW Parties a limited, non-exclusive,
fully paid-up, royalty-free license to use such Specs solely to the extent
necessary to complete any work-in-process or retrofit projects existing or
scheduled as of the Closing or to complete any warranty work relating to work
performed or in process at the Shops at or prior to Closing, but in no event
longer than ninety (90) days after Closing or until all scheduled retrofit
projects are completed, whichever is later, after which time each of the
Greenbrier Parties and the GBW Parties will destroy all Specs in their
possession or control, subject to Section 2.2(g). To the extent that after the
periods specified in this Section 2.2(f), any Party requires access to any Spec
of any other Party to complete any warranty work or for any other reasonable
purpose relating to work performed, in process or scheduled at or prior to
Closing at any of the Shops transferred to the requesting Party, such other
Party shall provide access to such Spec to such requesting Party and grant such
requesting Party a limited, non-exclusive, fully paid-up, royalty-free license
to use such Spec for such reasonable purpose.

 

13



--------------------------------------------------------------------------------

(g) Document Retention. Notwithstanding any provision of this Agreement to the
contrary, (i) any Party may retain and use a copy of any Specs, any Confidential
Information, or copies of the books, records, files and papers of the GBW
Parties, whether in hard copy or electronic format, (A) as may be required by
law, or a regulatory agency or competent listing authority, (B) as may be
consistent with industry best practices for document, information or records
retention for legal and compliance purposes only, (C) in accordance with
customer or other third party contractual requirements, or (D) to such extent as
such Party reasonably determines is advisable to address or respond to any
existing or future warranty claims, and (ii) a Party shall not be required to
destroy any computer records or files. Subject to the foregoing provisions of
this Section 2.2(g), any such retained copies, computer records or files shall
otherwise remain subject to the terms of this Agreement and the Confidentiality
Agreement.

(h) Transfer of Data. The Parties will cooperate in good faith to transfer to
each other Party any data and records contained within the core application
systems, including the Entrust Billing System, Perceptive System, BLIP System,
SYSPRO Financial System, Intelex Safety QA System and Email System, as well as
Human Capital Management records (i.e. ADP records) which were generated with
respect to the GBW Parties prior to or during the implementation of this
Agreement, and which may reasonably be required by a Party (the “Data”). Such
transfer must be requested by a Party reasonably promptly following Closing to
enable such transfer to be completed by December 1, 2018, and access to Data
will be terminated on December 31, 2018, except as otherwise (i) provided in
this Agreement (including in Section 2.11(b)), (ii) provided in the Services
Agreements, (iii) reasonably required for a requesting Party’s accounting or tax
purposes, (iv) reasonably required to address or respond to any existing or
future warranty claims, or (v) determined by the GBH Manager and the Watco
Manager. Data will be transferred pursuant to this Section 2.2(h) in such form
and media as may be reasonably required for the requesting Party to migrate,
translate and utilize such Data to and in standard core application systems.
Access to Data pursuant to the foregoing provisions after December 31, 2018
shall be promptly provided by the Party with applicable Data to the Party
requesting such Data, which requesting Party shall promptly pay any reasonable
out-of-pocket expenses (including reasonable actual labor costs) incurred by the
Party providing access to such Data; provided, however, that the Parties will
use their commercially reasonable best efforts to transfer all Data prior to
December 31, 2018 and provided further than no Party may request access to Data
in a manner or frequency that is unreasonably burdensome on the Party providing
access to such Data.

Section 2.3 Assumption of Liabilities. Subject to the terms and conditions
hereof, at the Closing:

(a) Assumption by Millenium and Watco Mechanical. Millenium and Watco Mechanical
will assume the Watco Assumed Liabilities to the extent outstanding as of or
arising on or after the Closing. The Watco Assumed Liabilities will be allocated
between Millenium and Watco Mechanical based upon the Shops transferred to each
of them. Except for the Watco

 

14



--------------------------------------------------------------------------------

Assumed Liabilities and the Watco Loans, the Watco Parties shall not assume or
otherwise become obligated to pay when due, perform or discharge, as applicable,
any Liabilities of the GBW Parties except as expressly provided in this
Agreement and the Transaction Documents. Without limiting the foregoing, the
Watco Parties shall not assume or otherwise become obligated to pay when due,
perform or discharge, as applicable, any Liabilities relating to flooding of the
Hollidaysburg Shop prior to Closing (including, without limiting the foregoing,
any accruals, costs, expenses, damages, remediation and reserves with respect to
such flooding of the Hollidaysburg Shop, whether arising or incurred prior to or
following Closing, but only to the extent not covered by applicable insurance
proceeds, and subject also to obligations of the GBW Members under
Section 2.11(g)).

(b) Assumption by GBH. GBH will assume the Greenbrier Assumed Liabilities to the
extent outstanding as of or arising on or after the Closing. Except for the
Greenbrier Assumed Liabilities and the Greenbrier Loan, the Greenbrier Parties
shall not assume or otherwise become obligated to pay when due, perform or
discharge, as applicable, any Liabilities of the GBW Parties except as expressly
provided in this Agreement and the Transaction Documents.

(c) Assumption of Loans. The GBW Parties confirm that the current balance owed
under each of the Watco Loans and the Greenbrier Loan are valid obligations of
the GBW Parties immediately prior to the Closing, and are reflected on the
balance sheet of the GBW Parties for the principal amount of such loans
outstanding, and accrued interest and any other amounts due pursuant to the
Credit Agreement. The Watco Loans and the obligations and Liabilities of GBW and
GBW Operating Sub under the Credit Agreement solely with respect to the Watco
Loans are assigned to and assumed by each of the Watco Members at Closing,
proportionate to their relative Sharing Ratios, in connection with the
distribution of the Watco Assets to Millennium and Watco Mechanical. The
Greenbrier Loan and the obligations and Liabilities of GBW and GBW Operating Sub
under the Credit Agreement solely with respect to the Greenbrier Loan are
assigned to and assumed by the Greenbrier Member at Closing in connection with
the distribution of the GBH Assets to GBH. The Parties confirm that such loans
are not being discharged or forgiven in connection with such distributions, but
rather are being assumed. In connection with the transfer of each Shop, the
applicable loan collateral relating to that Shop will be transferred to the new
owner of such Shop as provided in Section 2.2, subject to the assumption of the
Greenbrier Loan and the Watco Loans as described in this Section 2.3(c). In the
event that any of such loan collateral is not located at the appropriate Shop,
the GBH Manager and the Watco Manager will determine a fair method of adjustment
or facilitate return to the applicable Shop.

Section 2.4 Watco Payment. At the Closing, Watco shall pay to GBH the Watco
Equalization Consideration.

Section 2.5 Closing.

(a) Closing Date. The closing of the Unwind Transactions (the “Closing”) will
take place remotely (via electronic delivery and release of deliveries
contemplated by this Section 2.5 with delivery of originals within 10 days
following Closing with respect to recordable documents) at 12:01 a.m. on the
first Business Day on which all of the Parties have signed this Agreement (the
“Closing Date”).

 

15



--------------------------------------------------------------------------------

(b) GBW and GBW Operating Sub Deliveries To GBH at Closing. At the Closing, GBW
and GBW Operating Sub shall deliver or cause to be delivered to GBH the
following:

(i) bills of sale and assignments for the GBH Assets, in the forms set forth in
Exhibit C attached hereto (the “Greenbrier Transfer Documents”), duly executed
by GBW and GBW Operating Sub;

(ii) [Reserved];

(iii) the non-foreign affidavit in the applicable form included in Exhibit F
attached hereto, as required pursuant to Section 1446(f)(2) of the Code, stating
that each of GBW and GBW Operating Sub is not a “foreign person” as defined in
such Code section;

(iv) all Consents listed on Schedule 2.5(b)(iv), which shall be in full force
and effect;

(v) all originals or copies of the books, records, files and papers, whether in
hard copy or electronic format, maintained by or in the possession of the GBW
Parties and used in the conduct of the Business that relate specifically to the
GBH Assets or the GBH Shops; and

(vi) the stock certificate(s) evidencing the Shares.

(c) GBW and GBW Operating Sub Deliveries To Watco Members at Closing. At the
Closing, GBW and GBW Operating Sub shall deliver or cause to be delivered to the
Watco Members the following:

(i) bills of sale and assignments for the Watco Assets, in the form set forth in
Exhibit D attached hereto, and a special warranty deed for the Omaha West Shop,
in the form set forth in Exhibit E attached hereto (collectively, the “Watco
Transfer Documents”), all duly executed by GBW and GBW Operating Sub;

(ii) [Reserved];

(iii) the non-foreign affidavit in the applicable form included in Exhibit F
attached hereto, as required pursuant to Section 1446(f)(2) of the Code, stating
that each of GBW and GBW Operating Sub is not a “foreign person” as defined in
such Code section;

(iv) all Consents listed on Schedule 2.5(c)(iv), which shall be in full force
and effect; and

(v) all originals or copies of the books, records, files and papers, whether in
hard copy or electronic format, maintained by or in the possession of the GBW
Parties and used in the conduct of the Business that relate specifically to the
Watco Assets or the Watco Shops or JV Shops.

 

16



--------------------------------------------------------------------------------

(d) GBH Deliveries at Closing. At the Closing, GBH shall execute and deliver or
cause to be executed and delivered to the Watco Members the following:

(i) Greenbrier Transfer Documents, duly executed by the Greenbrier Parties that
are signatories thereto;

(ii) Second Amended and Restated GBW LLC Agreement, duly executed by GBH;

(iii) [Reserved];

(iv) the non-foreign affidavit in the applicable form included in Exhibit F
attached hereto, as required pursuant to Section 1446(f)(2) of the Code, stating
that each of the Greenbrier Parties is not a “foreign person” as defined in such
Code section;

(v) all Consents listed on Schedule 2.5(d)(v), which shall be in full force and
effect;

(vi) the termination agreements referred to in Section 2.9(a);

(vii) all originals or copies of the books, records, files and papers, whether
in hard copy or electronic format, maintained by or in the possession of the
Greenbrier Parties that relate specifically to the Watco Assets or the Watco
Shops or JV Shops, except to the extent of duplicate copies already possessed by
the Watco Parties, which copies shall be destroyed by the Greenbrier Parties
subject to the provisions of Section 2.2(g); and

(viii) copies of documentation of the Greenbrier Parties, in form and substance
reasonably acceptable to the Watco Members, evidencing the appropriate approvals
and authorizations of the Unwind Transactions by the Greenbrier Parties.

(e) Watco Deliveries at Closing. At the Closing, the Watco Members shall execute
and deliver or cause to be executed and delivered to GBH the following:

(i) Watco Transfer Documents, duly executed by the Watco Parties that are
signatories thereto;

(ii) Second Amended and Restated GBW LLC Agreement, duly executed by Millenium
and Watco Mechanical;

(iii) [Reserved];

(iv) the non-foreign affidavit in the applicable form included in Exhibit F
attached hereto, as required pursuant to Section 1446(f)(2) of the Code, stating
that each of the Watco Parties is not a “foreign person” as defined in such Code
section;

 

17



--------------------------------------------------------------------------------

(v) all Consents listed on Schedule 2.5(e)(v), which shall be in full force and
effect;

(vi) all originals or copies of the books, records, files and papers, whether in
hard copy or electronic format, maintained by or in the possession of the Watco
Parties that relate specifically to the GBH Assets or the GBH Shops, except to
the extent of duplicate copies already possessed by the Greenbrier Parties,
which copies shall be destroyed by the Watco Parties subject to the provisions
of Section 2.2(g);

(vii) copies of documentation of the Watco Parties, in form and substance
reasonably acceptable to GBH, evidencing the appropriate approvals and
authorizations of the Unwind Transactions by the Watco Parties; and

(viii) the Watco Equalization Consideration, by wire transfer of immediately
available funds to such accounts as shall be specified by GBH in writing at
least two Business Days prior to the Closing Date.

(f) Possession. At the Closing, GBW and GBW Operating Sub shall deliver
possession of the GBH Assets to GBH, and shall deliver possession of the Watco
Assets to Millenium and Watco Mechanical as specified in Schedule 2.2(a), as of
the opening of business on the Closing Date.

Section 2.6 Closing Cash Adjustments.

(a) Contributions. Each GBW Member shall make a contribution in accordance with
its Sharing Ratio to the capital of GBW, to the extent expressly provided for in
this Agreement or as otherwise approved by both the GBH Manager and Watco
Manager, to cover any approved expenses of GBW and GBW Operating Sub known on
the Closing Date, including severance payable to Management Employees who are
not Transferred Employees pursuant to Section 3.2, and any statutory reserve,
and will be obligated to fund its share of any expenses or Liabilities of the
GBW Parties as provided herein.

(b) Cash on Hand. All cash on hand of any GBW Party at Closing or paid to any
GBW Party pursuant to this Agreement shall remain with such GBW Party to pay
obligations of such GBW Party (and may be transferred among the GBW Parties as
approved by both the GBH Manager and Watco Manager), with any remaining cash
balance to be distributed or transferred to the Greenbrier Member and Watco
Members (in accordance with their Sharing Ratios) on December 31, 2018, less any
necessary reserve amount determined by both the GBH Manager and Watco Manager
and used or distributed as determined by both the GBH Manager and Watco Manager.

(c) Refunds; Trailing Payments. For a period of time from and after December 31,
2018 as determined by GBH in its reasonable discretion, GBH shall monitor the
bank accounts of GBW and GBW Operating Sub and distribute to the Greenbrier
Member and Watco Members (in accordance with their Sharing Ratios) any rebates,
refunds or other trailing payments made to such accounts, except that any
rebates, refunds or other trailing payments which by their nature should
reasonably be paid in full or in accordance with some other allocation to the
Greenbrier Member and/or the Watco Members as reasonably determined by the GBH
Manager and the Watco Manager.

 

18



--------------------------------------------------------------------------------

Section 2.7 Mira Loma 2. Union Pacific has provided notice to GBW of its
election to terminate the agreement relating to the Mira Loma 2 Shop effective
September 19, 2018. As a result, except as specifically set forth in
Section 2.2(b), all aspects of the Mira Loma 2 Shop, including its operations,
assets, liabilities, and employees, will remain with GBW and will not be
transferred to either of the GBW Members. Each of GBH, on the one hand, and the
Watco Members, on the other hand, shall bear fifty percent (50%) of any and all
costs, liabilities or expenses associated with the termination and winding up of
the business at the Mira Loma 2 Shop.

Section 2.8 Existing Leases. In that the Master Personal Property Lease
Agreements and Master Real Property Lease Agreements (the “Existing Leases”)
will terminate as of Closing, rental payments shall cease accruing in connection
with all the Existing Leases upon Closing. In the event leased personal property
(“Leased Personal Property”) has been transferred to a Shop that will not be in
the control of the Party that owns the Leased Personal Property, then, as
determined by the GBH Manager and the Watco Manager, either (a) the Party in
possession of the Leased Personal Property will purchase such Leased Personal
Property from the Party that owns such property at a mutually agreed price and
upon mutually agreed terms as determined by the GBH Manager and the Watco
Manager, or (b) the GBH Manager and the Watco Manager will cause GBW Operating
Sub to transfer such Leased Personal Property to a Shop controlled by the Party
that owns the Leased Personal Property on or before the Closing Date.

Section 2.9 Terminations.

(a) The following existing agreements will terminate effective as of the Closing
(or on September 19, 2018 as to any such agreements that are necessary for the
continuation of the Mira Loma 2 Shop in accordance with Section 2.7, or at such
other time as specifically set forth below), without any further action by the
Parties (except that Greenbrier will cause to be delivered to the Watco Members,
as of Closing, written agreement to such terminations by (i) Gunderson Rail
Services LLC with respect to items (ii) and (iii) of this Section 2.9(a), and
(ii) James A. Cowan, with respect to items (x) and (xi) of this Section 2.9(a)):

(i) Contribution Agreement;

(ii) Master Personal Property Lease Agreements;

(iii) Master Real Property Lease Agreements;

(iv) Credit Agreement, such termination effective immediately following the
Closing;

(v) Security Agreement;

(vi) Guaranty;

 

19



--------------------------------------------------------------------------------

(vii) Tucson Facility Services Agreement between Greenbrier and GBW, dated
July 18, 2014;

(viii) Services Agreement between Greenbrier and GBW, dated July 18, 2014, such
termination effective as of December 31, 2018 (except that Section 5 thereof and
the sections thereof referenced in Section 8.5 thereof which shall survive such
termination, and except that such Services Agreement shall be deemed amended,
effective as of Closing, in the respects described in Schedule 2.9(a)(viii));

(ix) Services Agreement between Watco and GBW, dated July 18, 2014, such
termination effective as of December 31, 2018 (except that Section 5 thereof and
the sections thereof referenced in Section 8.5 thereof which shall survive such
termination, and except that such Services Agreement shall be deemed amended,
effective as of Closing, in the respects described in Schedule 2.9(a)(ix));

(x) Secondment Agreement among Greenbrier, GBW, James A. Cowan and Watco, dated
July 18, 2014;

(xi) Amendment to Employment Agreement between Greenbrier and James A. Cowan,
dated July 18, 2014;

(xii) Employment Transition and Management Agreement among Greenbrier, GBW and
Watco, dated July 18, 2014;

(xiii) Side Letter Agreement between GBW and Watco Mechanical, dated July 18,
2014;

(xiv) Side Letter Agreement between GBW and Millennium, dated July 18, 2014;

(xv) Side Letter Agreement between GBW and GBH, dated July 18, 2014;

(xvi) Email Correspondence between Matt McKenzie of Watco and Mark Rittenbaum of
Greenbrier dated July 18, 2014, regarding the accounting treatment of GBH’s
ownership interest in GBW; and

(xvii) Overland Park Sublease.

(b) Termination of Agreements. Without limiting the releases set forth in this
Agreement, the Parties will be released from any further obligation under or
with respect to any Contracts that are terminated as part of the Unwind
Transactions except to the extent provided in this Section 2.9 and except for
rental, lease and other payments relating to the period prior to termination of
such Contracts and the lenders under the Credit Agreement will execute and
deliver all documents necessary to terminate of record any security interests
arising under the Security Agreement.

 

20



--------------------------------------------------------------------------------

Section 2.10 Information Sharing.

(a) The Information Sharing Agreements will survive the dissolution of GBW and
GBW Operating Sub and terminate without any further action by the Parties upon
the later of the termination of GBW or the termination of GBW Operating Sub;
provided that the Parties agree that no further audits of the financial
statements of GBW or GBW Operating Sub shall be conducted except as otherwise
provided in this Section 2.10(a). The GBW Members will consider whether
applicable accounting standards require, or it is otherwise prudent, that an
audit of the financial statements of any one or more of the GBW Parties be
performed hereafter; provided, however, that in the event any GBW Member
requires additional accounting services (including any audit) other than those
services that are required by both the Watco Members and GBH Member for
reporting purposes in connection with the Unwind Transactions or the dissolution
of the GBW Parties, the GBW Member requiring such services shall pay such
expenses; provided further, and notwithstanding anything in this Section 2.10(a)
to the contrary, in the event the Closing is extended to a date on or after
August 31, 2018, then an audit of the financial statements of the GBW Parties
will be performed by Grant Thornton and GBW shall pay the expenses of such
audit.

(b) From and after the termination of the Information Sharing Agreements, upon
the request of the Watco Parties and Greenbrier Parties, at the requesting
Party’s expense (which shall be limited to reasonable out-of-pocket expenses
except as provided otherwise in the Services Agreements), the other Parties
agree to reasonably cooperate in providing information regarding the GBW Parties
to the extent that the requesting Party requires such information in order to
comply with reporting, disclosure, filing, record retention or other
requirements (including under applicable securities or tax Laws, rules or
regulations) by a Governmental Authority having jurisdiction over such Party or
national securities exchange on which its securities are traded, including in
connection with any offering of securities by such Party, or to comply with
reporting or disclosure requirements under any credit agreement, indenture or
other contractual obligation for borrowed money.

Section 2.11 Post-Closing Obligations of the Parties.

(a) Further Assurances. Each Party shall, from time to time following the
Closing, at any other Party’s request and without further consideration, perform
such acts and execute and deliver to such requesting Party such other and
further instruments, documents and other considerations as such requesting Party
may reasonably request for the more effective consummation of the Unwind
Transactions and the satisfaction by such requesting Party of its obligations
under this Agreement, including without limitation the transfer of vehicle
titles for any vehicles included in the GBH Assets or the Watco Assets, as
applicable.

(b) Access to Records. Subject to applicable anti-trust laws, for a period of
seven (7) years following the Closing Date (or until their termination in the
case of GBW and GBW Operating Sub), each Party shall maintain and allow any
other Party the right, at its reasonable out-of-pocket cost and expense, to
inspect and copy from time to time upon such other Party’s reasonable request,
such maintaining Party’s books and records relating to the GBW Parties and the
Business for the three-year period immediately preceding the Closing Date, as
shall be necessary for the inspecting Party’s or its Affiliates’ preparation of
any federal, state or local tax

 

21



--------------------------------------------------------------------------------

returns relevant to the GBW Parties or for any other reasonable purpose.
Notwithstanding the foregoing or anything else herein to the contrary, none of
the Greenbrier Parties or the Watco Parties shall be required to maintain any
records that have been transferred to the other in accordance with
Section 2.2(h) or otherwise, and a Party may delete such records once
transferred. A Party receiving a transfer of records under Section 2.2(h) or
otherwise shall provide promptly, upon the transferring Party’s request, written
confirmation of the receipt and adequacy of such records.

(c) Discharge of Liabilities.

(i) Subject to any applicable statute of limitations and any valid defenses or
setoffs, from and after the Closing Date, Greenbrier shall, or shall cause its
Affiliates to, timely pay, satisfy and/or discharge in accordance with past
practice or otherwise deal with all of the Greenbrier Assumed Liabilities, in
such a manner as to prevent claims against Watco Parties with respect to the
Greenbrier Assumed Liabilities.

(ii) Subject to any applicable statute of limitations and any valid defenses or
setoffs, from and after the Closing Date, Watco shall, or shall cause its
Affiliates to, timely pay, satisfy and/or discharge in accordance with past
practice or otherwise deal with all of the Watco Assumed Liabilities, in such a
manner as to prevent claims against Greenbrier Parties with respect to the Watco
Assumed Liabilities.

(d) Settlement of Property. In the event that any Party discovers that it
possesses or receives any property (including, but not limited to, cash,
personalty, contracts, and books and records or other documents) on or after
Closing that is or should be the property of any other Party in accordance with
the terms of this Agreement, such discovering or receiving Party shall provide
all such property to the appropriate Party within five (5) days of such
discovery or receipt or, if impractical to do so, will notify the appropriate
Party within such five (5) day period and deliver such property promptly
thereafter.

(e) Allocations. The Parties will allocate all expenses relating to the Business
to the date of Closing (other than Taxes which are addressed in Article VI)
consistent with the Greenbrier Assumed Liabilities and Watco Assumed
Liabilities, based upon the respective periods of ownership of applicable assets
for the calendar year, or other applicable fiscal period in which the Closing
occurs.

(f) Warranty Claims. Warranty claims relating to any work performed by the GBW
Parties at any of the Shops shall be addressed as determined by the joint
agreement of the GBH Manager and the Watco Manager; provided, however, that in
the event that the GBH Manager and the Watco Manager cannot so agree on how to
address a warranty claim within thirty (30) days after such warranty claim has
been acknowledged or brought to the attention of the GBH Manager and the Watco
Manager in writing, warranty claims relating to any work performed at any of the
Shops shall be addressed in accordance with the following:

 

22



--------------------------------------------------------------------------------

(i) GBH Shops. Each of GBH, on the one hand, and the Watco Members, on the other
hand, shall bear fifty percent (50%) of the actual cost necessary to perform any
warranty work (including actual cost of labor, parts and materials used in such
warranty work and applicable rail freight costs) relating to work performed at
GBH Shops by the GBW Parties, and GBH shall bear one hundred percent (100%) of
any and all costs necessary to perform any warranty work (including actual cost
of labor, parts and materials used in such warranty work and applicable rail
freight costs) relating to work performed at GBH Shops prior to operation of
such GBH Shops by the GBW Parties or after the Closing.

(ii) Watco Shops. Each of GBH, on the one hand, and the Watco Members, on the
other hand, shall bear fifty percent (50%) of the actual cost necessary to
perform any warranty work (including actual cost of labor, parts and materials
used in such warranty work and applicable rail freight costs) relating to work
performed at Watco Shops and the Omaha West Shop by the GBW Parties, and the
Watco Members shall bear one hundred percent (100%) of any and all costs
necessary to perform any warranty work (including actual cost of labor, parts
and materials used in such warranty work and applicable rail freight costs)
relating to work performed at Watco Shops or the Omaha West Shop prior to
operation of such Watco Shops or the Omaha West Shop by the GBW Parties or after
the Closing.

(iii) JV Shops. Each of GBH, on the one hand, and the Watco Members, on the
other hand, shall bear fifty percent (50%) of the actual cost necessary to
perform any warranty work (including actual cost of labor, parts and materials
used in such warranty work and applicable rail freight costs) relating to work
performed at JV Shops (other than the Omaha West Shop) by the GBW Parties, and
the Watco Members shall bear one hundred percent (100%) of any and all costs
necessary to perform any warranty work (including actual cost of labor, parts
and materials used in such warranty work and applicable rail freight costs)
relating to work performed at JV Shops (other than the Omaha West Shop) after
the Closing.

(iv) Mira Loma 2 Shop. Each of GBH, on the one hand, and the Watco Members, on
the other hand, shall bear fifty percent (50%) of the actual cost necessary to
perform any warranty work (including actual cost of labor, parts and materials
used in such warranty work and applicable rail freight costs) relating to work
performed at the Mira Loma 2 Shop prior to September 19, 2018, provided,
however, that GBH shall bear one hundred percent (100%) of any and all costs
necessary to perform any warranty work (including actual cost of labor, parts
and materials used in such warranty work and applicable rail freight costs)
relating to work performed at the Mira Loma 2 Shop prior to operation of such
Mira Loma 2 Shop by the GBW Parties.

(v) Location of Work. Work as provided for in this Section 2.11(f) with respect
to warranty claims relating to any work originally performed at a Shop will be
performed at such Shop, except to the extent otherwise agreed by the GBH Manager
and the Watco Manager.

(vi) Resolution of Pending Claims. Notwithstanding any other provision of this
Section 2.11(f), work remaining to be performed with respect to outstanding
warranty claims that relate to any work originally performed at a Shop and that
are known to the GBW Members as of Closing must be resolved by mutual agreement
of the GBH Manager and the Watco Manager.

 

23



--------------------------------------------------------------------------------

(g) Liabilities; Capital Contributions.

(i) The Watco Members and the Greenbrier Member agree to make additional capital
contributions to GBW when and as called by GBW to satisfy costs, expenses and
Liabilities incurred by the GBW Parties (other than costs, expenses and
Liabilities included in the Greenbrier Assumed Liabilities or Watco Assumed
Liabilities). Such additional capital contributions shall be made in accordance
with each GBW Member’s Sharing Ratio, except that (A) the Watco Members will
contribute an amount equal to 100% of such costs, expenses and Liabilities that
arise out of the ownership or operation of assets or businesses by members of
the Watco Parties prior to their contribution to the GBW Parties (the “Watco
Pre-Contribution Liabilities”) and (B) the Greenbrier Member will contribute an
amount equal to 100% of such costs, expenses and Liabilities that arise out of
the ownership or operation of assets or businesses by members of the Greenbrier
Parties prior to their contribution to the GBW Parties (the “Greenbrier
Pre-Contribution Liabilities”). All additional capital contributions shall be
made within five (5) Business Days after GBW provides notice to GBW Members of
the call for additional capital contributions.

(ii) If the Watco Members fail to make any required capital contribution under
Section 2.11(g), the Greenbrier Member may choose, in its sole and absolute
discretion, to cause GBW to take (and is authorized to act on behalf and in the
name of GBW in that regard) such action (including the filing of a lawsuit) and
to exercise any other rights and remedies available at law or in equity as
deemed appropriate to obtain payment of the additional capital contribution by
the Watco Members. If the Greenbrier Member fails to make any required capital
contribution under Section 2.11(g), the Watco Members may choose, in their sole
and absolute discretion, to cause GBW to take (and are authorized to act on
behalf and in the name of GBW in that regard) such action (including the filing
of a lawsuit) and to exercise any other rights and remedies available at law or
in equity as deemed appropriate to obtain payment of the additional capital
contribution by the Greenbrier Member.

(iii) If any claim is made directly by any third party against any GBW Member(s)
for costs, expenses or Liabilities of any GBW Party, under the Delaware Act or
otherwise, the GBW Members shall be responsible for the costs of defense and for
such costs, expenses and Liabilities in accordance with their Sharing Ratios,
except that (i) the Watco Members will be responsible for all costs of defense
of any claim relating to Watco Pre-Contribution Liabilities or Watco Assumed
Liabilities and all costs, expenses and Liabilities of the GBW Parties that are
Watco Pre-Contribution Liabilities or Watco Assumed Liabilities and (ii) the
Greenbrier Member shall be responsible for all costs of defense of any claim
relating to Greenbrier Pre-Contribution Liabilities or Greenbrier Assumed
Liabilities and such costs, expenses and Liabilities of the GBW Parties that are
Greenbrier Pre-Contribution Liabilities or Greenbrier Assumed Liabilities. Upon
receipt by any GBW Member of any notice from any third party asserting any claim
relating to any GBW Party, the GBW Member receiving such notice shall forward a
copy of such

 

24



--------------------------------------------------------------------------------

notice to the other GBW Members within three (3) Business Days after receipt of
notice. The GBW Member(s) responsible for costs, expenses and Liabilities with
respect to such claim shall be entitled to control the defense of such claim and
the other GBW Members shall reasonably cooperate in the defense of such claim.
The GBW Member(s) controlling the defense do not need to obtain the prior
written consent of the other GBW Member(s) who are parties to such claim to
settle any claim if the settlement thereof involves only the payment of money by
the GBW Member(s) controlling the defense of the claim and does not include any
admission of Liability by any GBW Member; but if the settlement involves
anything other than the payment of money by such GBW Members (including
injunctive or equitable relief), then the GBW Member(s) controlling the defense
must obtain the prior written consent of the other GBW Member(s) who are parties
to such claim before entering into any such settlement; provided, that no
settlement may be made unless such settlement expressly and unconditionally
releases the other GBW Member(s) who are parties from all Liabilities and
obligations with respect to such claim, with prejudice.

(h) Maintenance of Insurance. Schedule 2.11(h) contains a list of all insurance
policies maintained by the GBW Parties. The liability and property insurance
(including automobile liability and property insurance) maintained by the GBW
Parties as of the Closing will remain in place following the Closing until
September 19, 2018. The employment practices insurance package maintained by the
GBW Parties as of the Closing will remain in place following the Closing until
employment of all Transition Employees with GBW or GBW Operating Sub has
terminated, or until such earlier time as the Watco Manager and the GBH Manager
may mutually agree. The workers’ compensation insurance maintained by the GBW
Parties as of the Closing will remain in place following the Closing until the
applicable period of liability for worker’s compensation claims has ended, or
until such earlier time as the Watco Manager and the GBH Manager may mutually
agree, at which time any claims thereunder will be cashed out. All other
insurance policies maintained by the GBW Parties will be terminated effective as
of September 20, 2018, or promptly thereafter. GBH and the Watco Members shall
bear, in accordance with their Sharing Ratios, the premiums and other costs for
the insurance maintained by the GBW Parties. With respect to occurrences, events
or claims arising under such policies relating to periods prior to Closing
(including, without limitation, occurrences, events and claims relating to
flooding of the Hollidaysburg Shop prior to Closing and including, without
limitation, any related accruals, costs, expenses, damages, remediation and
reserves with respect to such flooding of the Hollidaysburg Shop, whether
arising or incurred prior to or following Closing, but subject to obligations of
the GBW Members under Section 2.11(g)) or relating to periods after Closing and
not subject to the immediately following sentence, GBH and the Watco Members
shall bear, in accordance with their Sharing Ratios, the actual insurance costs
and expenses (including any deductibles or self-insured retentions) relating to
such occurrences, events or claims. With respect to occurrences, events or
claims arising under such policies maintained by the GBW Parties relating to
periods on or after Closing and that relate to any of the Shops or to any of the
employees of the GBW Parties working at the Shops or designated to be hired by
one of the Parties on September 1, 2018, the owner of the applicable Shop or the
applicable Hiring Party shall bear one hundred percent (100%) of actual
insurance costs and expenses (including any deductibles or self-insured
retentions but excluding premiums as addressed above) relating to any such
occurrences, events or claims. Each Party may at its sole cost and expense
obtain such available tail, runoff or extended period insurance coverage as such
Party may determine, and the Watco Manager and the GBH Manager may otherwise
mutually agree to cause any of the GBW Parties to obtain other available tail,
runoff or extended period insurance coverage on such basis as the Watco Manager
and the GBH Manager may mutually approve.

 

25



--------------------------------------------------------------------------------

(i) Parental Guarantees. Greenbrier and Watco have provided the following
parental guarantees relating to GBW (collectively, the “Parental Guarantees”):
(A) the guarantees by each of Greenbrier and Watco relating to the U.S. Bank
credit cards, (B) Letter of Credit number 68109579 issued on behalf of
Greenbrier to Travelers in support of GBW and Letter of Credit number 68123113
issued on behalf of Greenbrier to Hartford Fire Insurance in support of GBW, and
(C) Letter of Credit number BMCH489009OS issued on behalf of Watco to Hartford
Fire Insurance Company in support of GBW and Letter of Credit number
BMCH459746OS issued on behalf of Watco to The Travelers Indemnity Company in
support of GBW. The Parental Guarantees will remain in place following the
Closing until the related policies are sold or the applicable period of
liability for worker’s compensation claims has ended and for the period required
by the applicable financial institution issuing such letters of credit, or until
such earlier time as the Watco Manager and the GBH Manager may mutually agree.
Subject to the foregoing, the Parental Guarantees may be increased, decreased,
terminated, amended, or replaced, as required or permitted from time to time,
but only as the Watco Manager and the GBH Manager may mutually approve.

ARTICLE III.

ADDITIONAL AGREEMENTS

Section 3.1 Consents. Each Party shall proceed expeditiously and use its
commercially reasonable efforts to procure upon reasonable terms and conditions
any consents which are necessary for consummation of the Unwind Transactions at
the earliest possible reasonable date. Without limiting the conditions to
Closing set forth in this Agreement, with respect to any Contracts for which any
required consent or approval is not obtained prior to the Closing Date, the
Parties shall each use their commercially reasonable efforts to obtain any such
consent or approval after the Closing Date until such consent or approval has
been obtained. In the event and to the extent that the Parties are unable to
obtain any required consents to the assignment of any Contract in accordance
with the provisions of this Agreement, to the extent not prohibited under the
terms of such Contract or under applicable Law, the Party that is intended to be
the assignor shall subcontract or sublease to the Party that is intended to be
the assignee all of the intended assignor’s rights, duties and obligations under
such Contract arising after and relating to the period after Closing or enter
into an alternative arrangement with the intended assignee whereby the intended
assignee will receive the economic benefits of the Contract intended to be
assigned. In such event, (a) the intended assignor shall (i) provide or cause to
be provided to the intended assignee the benefits of such Contract (or portion
thereof) intended to be assigned, and (ii) enforce for the account of the
intended assignee any rights of the intended assignor arising from such Contract
(or portion thereof) intended to be assigned, and (b) the intended assignee
shall perform the obligations of the intended assignor arising under any such
Contract (or portion thereof) intended to be assigned to the extent that, by
reason of the Unwind Transactions or otherwise, the intended assignee has
control over the resources necessary to perform such obligations, provided that
the intended assignee shall not be responsible for any liabilities arising out
of or resulting from any breach of such Contract

 

26



--------------------------------------------------------------------------------

intended to be assigned prior to the Closing Date (except for a breach
occasioned by such subcontracting or subleasing to the intended assignee). If
and when any required consent to assignment of any Contract intended to be
assigned is obtained, the intended assignor shall promptly assign all of its
rights and obligations thereunder to the intended assignee(s) in accordance with
the terms of this Agreement without the payment of further consideration.
Nothing in this Section 3.1 shall limit the intended assignor’s obligations to
obtain approvals and consents as otherwise provided in this Agreement.

Section 3.2 Employees and Employee Benefits.

(a) Joint Venture Employees.

(i) GBW has separately provided to the Watco Parties and the Greenbrier Parties:
(A) Schedule 3.2(a)(i)(A), which contains a true and correct list of all
full-time and part-time employees of the GBW Parties who provide services at the
Shops, other than Management Employees (collectively, the “Operational
Employees”), and (B) Schedule 3.2(a)(i)(B), which contains a true and correct
list of all management-level employees of the GBW Parties (collectively, the
“Management Employees”), with each such Operational Employee and Management
Employee identified by such employee’s job title, principal work location, date
of hire, employment status (i.e., active or on leave or disability; full-time or
part-time). The Operational Employees and Management Employees are sometimes
referred to collectively herein as the “Business Employees”.

(ii) The Watco Parties shall offer employment to (A) all Operational Employees
who are actively employed by the GBW Parties at a Watco Shop or JV Shop
immediately prior to the Initial Transfer Date and (B) all Management Employees
actively employed by the GBW Parties immediately prior to the Final Transfer
Date and designated in Schedule 3.2(a)(i)(B) as persons to be offered employment
by the Watco Parties. The Greenbrier Parties shall offer employment to (C) all
Operational Employees who are actively employed by the GBW Parties at a GBH Shop
immediately prior to the Initial Transfer Date and (D) all Management Employees
actively employed by the GBW Parties immediately prior to the Final Transfer
Date and designated in Schedule 3.2(a)(i)(B) as persons to be offered employment
by the Greenbrier Parties. Each offer to an Operational Employee actively
employed by the GBW Parties immediately prior to the Initial Transfer Date
(A) shall provide for (1) the commencement of employment to be effective
September 1, 2018 (each such Operational Employee remaining as an employee of
GBW or GBW Operating Sub until such date), and (2) base salary, hourly wage or
pay rate, as applicable, upon such terms as may be offered by the Hiring Party,
and (B) shall be subject only to satisfaction of standard pre-hiring drug and
background check requirements of the Party making the offer. Each offer to a
Management Employee actively employed by the GBW Parties immediately prior to
the Final Transfer Date (A) shall provide for (1) the commencement of employment
to be effective as of the applicable Final Transfer Date for such Management
Employee (each such Management Employee remaining as an employee of GBW or GBW
Operating Sub until such date), and (2) base salary, hourly wage or pay rate, as
applicable, upon such terms as may be offered by the Hiring Party, and (B) shall
be subject only to satisfaction of standard pre-hiring drug and background check
requirements of the Party making the offer. The Watco

 

27



--------------------------------------------------------------------------------

Parties and Greenbrier Parties will provide to GBW or GBW Operating Sub a list
of the Business Employees who have received an offer of employment from such
Party and who have accepted employment (the Operational Employees who accept
such employment, the “Transferred Operational Employees” and the Management
Employees who accept such employment, the “Transferred Management Employees”,
and collectively the “Transferred Employees”), and a list of each Business
Employee who has rejected such Party’s offer of employment. The “Initial
Transfer Date” for each Transferred Operational Employee shall be September 1,
2018, and the “Final Transfer Date” for each Transferred Management Employee
shall be January 1, 2019, or such earlier date as is either set forth in
Schedule 3.2(a)(i)(B) or jointly determined by the GBH Manager and the Watco
Manager (the Initial Transfer Date and Final Transfer Date are collectively
referred to herein as the “Transfer Date”) except with respect to any Business
Employee to whom an employment offer is made and who is on approved leave
(including short-term disability, long-term disability, and FMLA) as of or
following Closing, in which case the Transfer Date shall be the date upon which
such Business Employee is eligible to return to work with GBW or GBW Operating
Sub, as applicable. The Watco Party or Greenbrier Party hiring any Transferred
Employee pursuant to this Agreement is sometimes referred to herein as the
“Hiring Party” with respect to such Transferred Employee.

(iii) Effective as of August 31, 2018, GBW or GBW Operating Sub will, or will
cause the appropriate Affiliate of GBW or GBW Operating Sub to, terminate the
employment of all Operational Employees actively employed on such date, and
effective as of the date immediately prior to the Management Employee’s
applicable Final Transfer Date, GBW or GBW Operating Sub will, or will cause the
appropriate Affiliate of GBW or GBW Operating Sub to, terminate the employment
of each Management Employee actively employed on such date, other than
Management Employees designated in Schedule 3.2(a)(i)(B) as persons who will
continue employment with GBW and GBW Operating Sub for a transition period until
terminated no later than the Termination Date following Closing that is
indicated under the column labeled “Transition or Termination Date” for each
such Management Employee as designated in Schedule 3.2(a)(i)(B) or as otherwise
agreed by the Watco Manager and the GBH Manager (the “Transition Employees”).
With respect to Business Employees who are not designated as Transferred
Employees or Transition Employees, GBW or GBW Operating Sub may, or may cause
the appropriate Affiliate of GBW or GBW Operating Sub to, terminate their
employment with GBW or GBW Operating Sub prior to December 31, 2018 as agreed by
the GBH Manager and Watco Manager.

(iv) The GBW Parties shall be responsible for the payment of all compensation of
Business Employees relating to the period prior to and through the date of
termination of employment of such Business Employees. GBW and GBW Operating Sub
shall be responsible for all severance, change of control and other costs
related to termination of employment under the terms of the employee benefit
plans for or agreements with any Operational Employee or Management Employee who
is not offered employment by any Watco Party or Greenbrier Party in accordance
with this Agreement, and such obligations are described or listed on Schedule
3.2(a)(iv) for each Management Employee who is not a Transferred Employee or
shall otherwise be approved by both the GBH Manager and the Watco Manager. For
the period from and after the Closing Date until the Transfer

 

28



--------------------------------------------------------------------------------

Date: (A) the Watco Parties will reimburse the GBW Parties for their costs
related to the employment of each Operational Employee actively employed by the
GBW Parties at a Watco Shop or JV Shop (excluding in each case all insurance
premiums and all costs related to termination of employment) and (B) the
Greenbrier Parties will reimburse the GBW Parties for their costs related to the
employment of each Operational Employee actively employed by the GBW Parties at
a GBH Shop (excluding in each case all insurance premiums and all costs related
to termination of employment). The Watco Members and the Greenbrier Member shall
reimburse the GBW Parties for all other employment-related costs of Business
Employees, including the costs of the Transition Employees, in accordance with
their Sharing Ratios.

(v) The Parties agree to cooperate to cause the GBW Parties to comply with the
WARN Act (or any similar state or local Law) to the extent applicable in
connection with the Unwind Transactions.

(b) Benefits.

(i) The Hiring Party shall initially provide each Transferred Employee with:
(A) retirement and welfare benefits which are substantially comparable to the
retirement and welfare benefits that Hiring Party makes available to its
similarly-situated employees prior to the applicable Transfer Date; and
(B) severance benefits, if any, which are substantially comparable to the
severance benefits that Hiring Party makes available to its similarly-situated
employees prior to the applicable Transfer Date. GBW or GBW Operating Sub has
provided to Hiring Party each such Transferred Employee’s recognized credited
service, current vacation balances and participation, vesting and, as
applicable, benefit accrual periods of service amounts under the applicable
benefit plans as of the day immediately prior to the applicable Transfer Date.
Hiring Party shall ensure that all of its benefit plans in which such
Transferred Employees participate after the applicable Transfer Date, without
duplication of benefits, recognize, to the extent applicable, each such
Transferred Employee’s years of service with the GBW Parties (together with any
predecessors thereof that previously employed any such Transferred Employees and
as to which a GBW Party recognizes such years of service) prior to the
applicable Transfer Date for eligibility and vesting purposes, and Hiring Party
shall recognize such years of service for benefit accrual purposes under Hiring
Party’s vacation/paid time off plan or policy, service award program, sickness
plan, short-term disability plan and long-term disability plan, in each such
case to the extent Hiring Party and/or its Affiliates sponsor such a plan and
Transferred Employees participate in such a plan.

(ii) With respect to each Transferred Employee who elects to participate in
Hiring Party’s welfare benefit plans which may be made available to such
Transferred Employee and such Transferred Employee’s dependents, Hiring Party
shall waive any pre-existing condition exclusions to coverage and any waiting
period or service requirements that did not exist or were otherwise satisfied
under the comparable benefit plans, to the extent permitted by the Hiring
Party’s applicable welfare benefit plans. For each Transferred Employee who
enrolls in Hiring Party’s health plan, Hiring Party shall also apply towards any
deductible requirements and out-of-pocket maximum limits under

 

29



--------------------------------------------------------------------------------

its health plans applicable to Hiring Party’s benefit year in which the
applicable Transfer Date occurs, any amounts paid by such Transferred Employee
toward such requirements and limits under the benefit plans that are health
plans during the period from and after the beginning of such benefit year of
Hiring Party until the Transfer Date.

(iii) The applicable Hiring Party will carry over at its cost the accrued
vacation entitlement as of the applicable Transfer Date of each Transferred
Employee hired by such Hiring Party. From and after the applicable Transfer
Date, each Transferred Employees shall accrue vacation time under the applicable
Hiring Party’s vacation policy, if any, that is applicable to such Transferred
Employee.

(iv) Nothing herein shall be deemed to (A) give rise to any rights, claims,
benefits or causes of action to a Transferred Employee or any beneficiary
thereof, (B) obligate any Hiring Party to provide any compensation or benefits
to any Transferred Employee for any period of time or (C) prevent, restrict, or
limit any Hiring Party from terminating the employment of any Transferred
Employee at any time or from modifying or terminating any of its benefit plans,
programs or policies from time to time as it may deem appropriate.

(v) The GBW Parties shall remain responsible for all claims for health,
accident, sickness, death and disability benefits that are deemed incurred prior
to the applicable Transfer Date by Transferred Employees or their eligible
dependents (subject to the Parties’ reimbursement obligations in
Section 3.2(a)(iv) to the extent applicable thereto), and the applicable Hiring
Party shall be responsible for all such claims by Transferred Employees or their
eligible dependents that are incurred on or after the applicable Transfer Date
(to the extent such claims are covered under the applicable plans of such Hiring
Party in which such Transferred Employees participate). For purposes of this
paragraph, (A) a claim for health benefits (including claims for medical,
prescription drug and dental expenses) will be deemed to have been incurred on
the date on which the actual medical service, treatment or material was rendered
to or received by the Transferred Employee or eligible dependent claiming such
benefit, (B) a claim for accident, injury or disability benefits (including
health benefits related to such claim) based on an injury occurring prior to the
applicable Transfer Date will be deemed to have been incurred prior to the
applicable Transfer Date, and (C) in the case of any claim for benefits other
than those designated in the preceding clauses (A) and (B) (such as a claim for
life insurance or disability benefits), a claim will be deemed to have been
incurred upon the occurrence of the event giving rise to such claim. Claims for
workers’ compensation benefits under any insurance policy, Contract or
applicable Law arising out of occurrences prior to the applicable Transfer Date
shall be the responsibility of GBW or GBW Operating Sub (subject to the Parties’
reimbursement obligations in Section 3.2(a)(iv) to the extent applicable
thereto). Claims for workers’ compensation benefits under any insurance policy,
Contract or applicable Law for Transferred Employees arising out of occurrences
after the applicable Transfer Date shall be the responsibility of the applicable
Hiring Party.

 

30



--------------------------------------------------------------------------------

(c) Collective Bargaining Agreements. All provisions of this Section 3.2 shall
be subject to the requirements of any applicable CBA with respect to any Union
Business Employee. The Parties shall cooperate in providing notices, to
applicable counterparties under any applicable CBA with respect to any Union
Business Employee, with respect to the Unwind Transactions, and the GBH Manager
and the Watco Manager will use commercially reasonable efforts to seek from the
counterparties to any such CBA a separation and restatement of that CBA on
commercially reasonable terms as determined by the Watco Manager or the GBH
Manager (as applicable based on the Party that is the applicable Hiring Party
with respect to Union Business Employees under such CBA) that results,
consistent with the purposes and intent of this Agreement, in a separate CBA,
solely between the counterparties to such CBA and the applicable Hiring Party.

Section 3.3 Liens. From and after the Closing: (A) if any GBH Asset is subject
to a Lien arising from, or related to, the obligations or actions of a Watco
Party, such Watco Party will promptly cause such Lien to be lifted and released
from such GBH Asset(s), and (B) if any Watco Asset is subject to a Lien arising
from, or related to, the obligations or actions of a Greenbrier Party, such
Greenbrier Party will promptly cause such Lien to be lifted and released from
such Watco Asset(s).

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF WATCO PARTIES

Except as otherwise indicated on the Schedules, each of the Watco Parties
represents and warrants to the Greenbrier Parties as follows:

Section 4.1 Organization. Each Watco Party is duly organized, validly existing
and in good standing under the Laws of the state of its formation.

Section 4.2 Authorization. Each Watco Party has full power and authority to
execute and deliver this Agreement and the Transaction Documents and to
consummate the Unwind Transactions and to perform its obligations hereunder and
thereunder. The execution, delivery and performance of this Agreement and the
Transaction Documents by each Watco Party and the consummation of the Unwind
Transactions have been duly authorized by all requisite action on the part of
such Watco Party.

Section 4.3 Conflicts, Consents.

(a) Conflicts. Except as set forth in Schedule 4.3(a), the execution, delivery
and performance of this Agreement and the Transaction Documents by each Watco
Party, and the consummation by each Watco Party of the Unwind Transactions, do
not and will not (i) conflict with or constitute a violation of or default or
event of default under (or any event that, with or without notice or lapse of
time or both, would constitute a default or event of default under), or give
rise to a right of termination, cancellation or acceleration of any obligation
or to loss of a benefit under, or require notice to or the Consent of any Person
under any provision of (A) their respective Organizational Documents or (B) any
Contract, mortgage, indenture, loan agreement, bond, deed of trust, other
agreement, commitment or obligation for the borrowing of money or the obtaining
of credit, material lease or other material agreement or instrument to which any
Watco Party is a party or by which any Watco Party may be bound, (ii) conflict
with any Law or Order applicable or relating to any Watco Party, or (iii) result
in the creation or imposition of any

 

31



--------------------------------------------------------------------------------

Lien on any of the assets of any Watco Party, other than, in the case of clauses
(i)(B), (ii) and (iii), any conflicts, violations or defaults that would not
reasonably be expected to have a Material Adverse Effect on the ability of any
Watco Party to consummate its obligations in regard to the Unwind Transactions.
From and after the Closing, none of the Greenbrier Assets will be subject to a
Lien arising from or related to the obligations or actions of a Watco Party.

(b) Consents. Except as set forth in Schedule 4.3(a), no Consent of or with any
Governmental Authority or third Person is required to be obtained or made by any
Watco Party in connection with the execution, delivery and performance by any
Watco Party of this Agreement and the Transaction Documents or the consummation
by any Watco Party of the Unwind Transactions.

Section 4.4 Litigation. There is no Proceeding pending or, to the knowledge of
any Watco Party, threatened against any Watco Party that would have a Material
Adverse Effect on the ability of any Watco Party to consummate its obligations
regarding the Unwind Transactions.

Section 4.5 Enforceability. This Agreement constitutes the legal, valid and
binding obligation of each Watco Party, enforceable against each Watco Party in
accordance with its terms, except to the extent enforceability may be limited by
(i) bankruptcy, insolvency, and other similar Laws (including court decisions)
now or hereafter in effect and affecting the rights and remedies of creditors
generally or providing for the relief of debtors generally and (ii) general
principles of equity (regardless of whether such remedies are sought in a
Proceeding in equity, admiralty or at law).

Section 4.6 Brokers and Finders. No Watco Party has employed any broker or
finder in connection with the Unwind Transactions so as to give rise to any
claim against any Greenbrier Party or any GBW Party for any brokerage or
finder’s commission, fee or similar compensation.

Section 4.7 Inspections, No Other Representations. Each Watco Party is an
informed and sophisticated party, and has engaged advisors, experienced in the
evaluation and consummation of the Unwind Transactions. Each Watco Party has
undertaken such investigation and has been provided with and has evaluated such
documents and information as it has deemed necessary to enable it to make an
informed decision with respect to the execution, delivery and performance of
this Agreement. Each Watco Party acknowledges that the Greenbrier Parties and
the GBW Parties have given Watco Parties access to the key employees, documents
and facilities of GBW. Each of the Watco Parties will undertake prior to Closing
such further investigation and request such additional documents and information
as it deems necessary. Without limiting the generality of the foregoing, each
Watco Party acknowledges that the Greenbrier Parties have not made and do not
make any representation or warranty except as exclusively set forth in this
Agreement.

Section 4.8 All GBW or Greenbrier Property. Each Watco Party has undertaken
commercially reasonable efforts to discover any and all property in its
possession (including, but not limited to, cash, personalty, contracts, and
books and records or other documents) that is or should be the property of the
GBW Parties or the Greenbrier Parties in accordance with the terms of this
Agreement, and to ensure that all such property is owned by or transferred to
the appropriate Party.

 

32



--------------------------------------------------------------------------------

Section 4.9 Customer Issues and Contracts. All customer agreements relating in
any way to the GBH Shops of which the Watco Parties are aware, whether in
written or oral form, have been disclosed and made available to the Greenbrier
Parties and, except as set forth in Schedule 4.9 or previously disclosed in
writing to the Greenbrier Parties, there are no material customer issues,
material liabilities, or material disputes relating to any such customer
agreements of which the Watco Parties are aware.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES OF GREENBRIER PARTIES

Except as otherwise indicated on the Schedules, the Greenbrier Parties, jointly
and severally, represent and warrant to the Watco Parties as follows:

Section 5.1 Organization. Each Greenbrier Party is duly organized, validly
existing and in good standing under the Laws of the state of its formation.

Section 5.2 Authorization. Each Greenbrier Party has full power and authority to
execute and deliver this Agreement and the Transaction Documents and to
consummate the Unwind Transactions and to perform its obligations hereunder and
thereunder. The execution, delivery and performance of this Agreement and the
Transaction Documents by each Greenbrier Party and the consummation of the
Unwind Transactions have been duly authorized by all requisite action on the
part of such Greenbrier Party.

Section 5.3 Conflicts, Consents.

(a) Conflicts. Except as set forth in Schedule 5.3(a), the execution, delivery
and performance of this Agreement and the Transaction Documents by each
Greenbrier Party, and the consummation by each Greenbrier Party of the Unwind
Transactions, do not and will not (i) conflict with or constitute a violation of
or default or event of default under (or any event that, with or without notice
or lapse of time or both, would constitute a default or event of default under),
or give rise to a right of termination, cancellation or acceleration of any
obligation or to loss of a benefit under, or require notice to or the Consent of
any Person under any provision of (A) their respective Organizational Documents
or (B) any mortgage, indenture, loan agreement, bond, deed of trust, other
agreement, commitment or obligation for the borrowing of money or the obtaining
of credit, material lease or other material agreement or instrument to which any
Greenbrier Party is a party or by which any Greenbrier Party may be bound,
(ii) conflict with any Law or Order applicable or relating to any Greenbrier
Party, or (iii) result in the creation or imposition of any Lien on any of the
assets of any Greenbrier Party, other than, in the case of clauses (i)(B), (ii)
and (iii), any conflicts, violations or defaults that would not reasonably be
expected to have a Material Adverse Effect on the ability of any Greenbrier
Party to consummate its obligations in regard to the Unwind Transactions. From
and after the Closing, none of the Watco Assets will be subject to a Lien
arising from or related to the obligations, or actions of a Greenbrier Party.

 

33



--------------------------------------------------------------------------------

(b) Consents. Except as set forth in Schedule 5.3(a), no Consent of or with any
Governmental Authority or third Person is required to be obtained or made by any
Greenbrier Party in connection with the execution, delivery and performance by
any Greenbrier Party of this Agreement and the Transaction Documents or
consummation by any Greenbrier Party of the Unwind Transactions.

Section 5.4 Litigation. There is no Proceeding pending or, to the knowledge of
any Greenbrier Party, threatened against either Greenbrier Party that would have
a Material Adverse Effect on the ability of either Greenbrier Party to
consummate its obligations regarding the Unwind Transactions.

Section 5.5 Enforceability. This Agreement constitutes the legal, valid and
binding obligation of each Greenbrier Party, enforceable against each Greenbrier
Party in accordance with its terms, except to the extent enforceability may be
limited by (i) bankruptcy, insolvency, and other similar Laws (including court
decisions) now or hereafter in effect and affecting the rights and remedies of
creditors generally or providing for the relief of debtors generally and
(ii) general principles of equity (regardless of whether such remedies are
sought in a Proceeding in equity, admiralty or at law).

Section 5.6 Brokers and Finders. No Greenbrier Party has employed any broker or
finder in connection with the Unwind Transactions that will give rise to any
claim against any Watco Party or any GBW Party for any brokerage or finder’s
commission, fee or similar compensation.

Section 5.7 Inspections, No Other Representations. Each Greenbrier Party is an
informed and sophisticated party, and has engaged advisors, experienced in the
evaluation and consummation of the Unwind Transactions. Each Greenbrier Party
has undertaken such investigation and has been provided with and has evaluated
such documents and information as it has deemed necessary to enable it to make
an informed decision with respect to the execution, delivery and performance of
this Agreement. Each Greenbrier Party acknowledges that the Watco Parties and
the GBW Parties have given Greenbrier Parties access to the key employees,
documents and facilities of GBW. Each of the Greenbrier Parties will undertake
prior to Closing such further investigation and request such additional
documents and information as it deems necessary. Without limiting the generality
of the foregoing, each Greenbrier Party acknowledges that the Watco Parties have
not made and do not make any representation or warranty except as exclusively
set forth in this Agreement.

Section 5.8 All GBW or Watco Property. Each Greenbrier Party has undertaken
commercially reasonable efforts to discover any and all property in its
possession (including, but not limited to, cash, personalty, contracts, and
books and records or other documents) that is or should be the property of the
GBW Parties or the Watco Parties in accordance with the terms of this Agreement,
and to ensure that all such property is owned by or transferred to the
appropriate Party.

Section 5.9 Brandon Railroad. No assets, employees, operations or liabilities
relating to the Brandon Railroad were ever contributed or transferred to or
assumed by any of the GBW Parties.

 

34



--------------------------------------------------------------------------------

Section 5.10 Customer Issues and Contracts. All customer agreements relating in
any way to the JV Shops or Watco Shops of which the Greenbrier Parties are
aware, whether in written or oral form, have been disclosed and made available
to the Watco Parties and, except as set forth in Schedule 5.10 or previously
disclosed to the Watco Parties in writing, there are no material customer
issues, material liabilities, or material disputes relating to any such customer
agreements of which the Greenbrier Parties are aware.

ARTICLE VI.

COVENANTS

Section 6.1 Tax Matters.

(a) The Parties agree to treat the transfer of GBH Assets and Watco Assets in
dissolution of GBW and GBW Operating Sub hereunder for U.S. federal income Tax
purposes as (i) distributions subject to the Watco Assumed Liabilities or
Greenbrier Assumed Liabilities, as the case may be, and, as described in
Section 2.3, subject to assumption of the Greenbrier Loan and the Watco Loans
(with such distributions treated as current or liquidating, as appropriate
pursuant to Code Sections 731 through 737), proportionate to the positive
capital accounts of each of the GBW Members prior to such distributions (after
reflecting adjustments made immediately prior to such distributions of property
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(e)(1)), which as a
result of the distributions proportionate to positive capital accounts is deemed
to result in a proportionate share of all of the Watco Assets in an amount of
$5,000,000 having been distributed to GBH, (ii) subject to the provisions of
Code Section 751(b), and (iii) immediately after the distributions, payment of
the Watco Equalization Consideration directly by the Watco Members proportionate
to their respective Sharing Ratios to the Greenbrier Member for the purchase of
the portion of the Watco Assets deemed distributed to GBH as described in clause
(i). For purposes of clause (ii), the fair market value of fixed assets shall be
treated as their respective net book values for GAAP purposes as of the Closing
Date, and no inventory shall be treated as having appreciated substantially in
value as described in Code Section 751(b)(3). The Parties agree to, and agree to
cause their Affiliates to, prepare and timely file all relevant Tax Returns,
including preparation of the required Treas. Reg. § 1.751-1(b)(5) Statement
within 90 days after the Closing Date.

(b) The Parties agree that the fair market value of the assets of the GBW
Parties exceeds the amount of their liabilities both immediately prior to and
immediately after the distribution made on the Closing Date.

(c) The Parties agree that neither they nor their Affiliates will take any
position inconsistent with the treatment described in Sections 6.1(a) and (b) in
notices to or filings with taxing authorities, in audits or other Proceedings
with respect to Taxes, or in other documents or notices relating to the Unwind
Transactions unless required to do so by a “determination” as defined in
Section 1313 of the Code or required to do so by a change in applicable Law or
pursuant to the good faith resolution with a taxing authority. Watco agrees to
promptly advise GBH, and GBH agrees to promptly advise Watco, regarding the
existence, progress and resolution of any Tax audit, controversy or litigation
related to such reporting position as it relates to Watco and any of its
Affiliates, on the one hand, or GBH and any of its Affiliates, on the other
hand, and to consider the other Party’s position on such matter.

 

35



--------------------------------------------------------------------------------

(d) Millennium, as the tax matters partner and tax representative, shall cause
GBW to prepare, on a basis consistent with past practice except to the extent
otherwise agreed or required pursuant to applicable Tax Laws, Form 1065 (Return
of Partnership Income) of GBW for each fiscal year until liquidated and file
such Tax returns in a timely manner as required by applicable Law with the
appropriate Governmental Authority, and each of the Parties shall perform their
respective duties as further described in the Tax Matrix. Millennium shall
provide GBH with a copy for its review and comment at least thirty (30) days
before the extended due date for such Form 1065 (Return of Partnership Income),
and shall reasonably consider comments provided by GBH within 15 days thereafter
before filing such Tax return.

(e) Greenbrier and GBH agree, jointly and severally, to indemnify the GBW
Parties for fifty percent (50%) of all Indemnified Taxes, and Millenium and
Watco Mechanical agree, jointly and severally, to indemnify the GBW Parties for
fifty percent (50%) of all Indemnified Taxes, regardless of whether the
Indemnified Taxes are paid after the Closing. GBW shall provide reasonably
prompt notice to Greenbrier, GBH, Millenium and Watco Mechanical of (i) any
claim by any Governmental Authority for the payment of Indemnified Taxes after
the Closing Date, and (ii) any determination by GBW that it is required to pay
Indemnified Taxes after the Closing Date. Unless earlier payment is required by
applicable Law, (i) the Parties will discuss in good faith whether such
Indemnified Taxes may be reasonably contested, and (ii) if the Parties are not
in mutual agreement thereon, the dispute will be resolved by a reasonably
acceptable public accounting firm within the earlier of (x) twenty days, or
(y) the date on which payment is required after exhaustion of all extensions.
United States federal, state, local, and Canadian tax refunds will be shared 50%
by Greenbrier and 50% by Watco (or their Affiliates as Greenbrier or Watco may
respectively determine).

(f) The Parties agree to take the actions, including the filing of Tax Returns,
specified in the Tax Matrix in a timely manner.

Section 6.2 Use of Names. As soon as reasonably practicable but in no event
later than six months following the Closing Date (except to the extent
reasonably necessary to facilitate the winding up of GBW and GBW Operating Sub),
each Party shall, and shall cause their respective Affiliates to (a) cease to
use the name “GBW Railcar Services Holdings, LLC” and “GBW Railcar Services,
L.L.C.” or any service marks, trademarks, trade names, identifying symbols,
logos, emblems, signs or insignia related thereto or containing or comprising
the foregoing, including any name or mark confusingly similar thereto
(collectively, the “GBW Operating Subject Marks”) and (b) remove, strike over or
otherwise obliterate all GBW Operating Subject Marks from all materials
including, without limitation, any vehicles, business cards, schedules,
stationery, packaging materials, displays, signs, promotional materials,
manuals, forms, computer software and other materials.

Section 6.3 Confidential Information.

(a) For a period of two years after the Closing, each Watco Party and Greenbrier
Party agrees to, and shall instruct their respective agents, representatives and
Affiliates to, treat and hold as confidential, and not disclose, furnish,
disseminate, publish, or make available, any Confidential Information possessed
by or known to such Party, whether procured before or after the Closing Date.
Each Watco Party and Greenbrier Party may disclose any such Confidential

 

36



--------------------------------------------------------------------------------

Information to their respective representatives and agents as may be reasonably
necessary in order to enable them to carry out the provisions of this Agreement
and the Transaction Documents; provided, that before any such disclosure, the
applicable Party shall make those representatives and agents aware of their
obligations of confidentiality under this Agreement and shall be responsible for
any noncompliance by, those representatives or agents with such confidentiality
obligations.

(b) Notwithstanding the foregoing, any Watco Party or Greenbrier Party shall be
permitted to disclose any and all Confidential Information: (1) to prepare its
annual and interim financial statements, (2) to comply with reporting,
disclosure, filing or other requirements imposed on such Party (including under
applicable securities and Tax Laws) by applicable Law or by a Governmental
Authority having jurisdiction over such Party (including in connection with any
offering of securities by such Party), (3) to comply with reporting or
disclosure requirements of such Party under any credit agreement, indenture or
other contractual obligation for borrowed money by any security, (4) for use in
any other judicial, regulatory, administrative or other Proceeding or in order
to satisfy audit, accounting, claims, regulatory, litigation or other similar
legal or regulatory requirements, (5) relating to any Shops acquired by such
Party or its Affiliates pursuant to this Agreement and (6) as provided in any
Information Sharing Agreement to which such Party is a party.

(c) In the event that any Party or anyone to whom such Party disclosed any
Confidential Information shall be legally compelled or required by any
Governmental Authority to disclose any Confidential Information other than as
permitted by this Agreement, such Party agrees, except as may be prohibited by
Law, to promptly provide written notice to all other Parties to enable any
Party, at their cost and expense, to seek a protective order, in camera process
or other appropriate remedy to avoid public or third-party disclosure of such
Confidential Information. In the event that such protective order or other
remedy is not obtained, the applicable Party shall furnish only so much of such
Confidential Information as it is legally compelled to disclose (upon advice of
its legal counsel) and shall exercise its commercially reasonable efforts to
obtain reliable assurance that confidential treatment will be accorded such
Confidential Information. Such Confidential Information shall otherwise remain
subject to the provision of this Section 6.3. Each Party shall cooperate with
and assist the other Parties in seeking any protective order or other relief
requested pursuant to this Section 6.3.

(d) That certain Mutual Confidentiality and Non-Disclosure Agreement effective
as of December 5, 2017 by and between Greenbrier and Watco (the “Confidentiality
Agreement”), shall continue in full force and effect in accordance with its
terms. The obligations in the Confidentiality Agreement are in addition to and
do not limit or amend the obligations in this Agreement or any other agreement
or document entered into pursuant to this Agreement, provided that the Parties
shall be permitted to make disclosures as provided in this Agreement.

Section 6.4 Commercially Reasonable Efforts. Upon the terms and subject to the
conditions of this Agreement, each of the Parties hereto shall use its
commercially reasonable efforts to take, or cause to be taken, all appropriate
action, and to do, or cause to be done, all things necessary, proper or
advisable under applicable Laws or otherwise to consummate and make effective
the Unwind Transactions, including, without limitation, using its commercially
reasonable efforts to obtain all necessary actions or non-actions, waivers,
Consents, clearances, approvals, and expirations or terminations of waiting
periods, from Governmental Authorities and other Persons.

 

37



--------------------------------------------------------------------------------

Section 6.5 Releases.

(a) Release by Greenbrier Parties. Each of the Greenbrier Parties, for itself
and its respective successors and assigns, does hereby, except as provided in
Section 6.5(d), forever irrevocably and unequivocally release, discharge, waive,
agree to indemnify and hold harmless, and covenant not to sue, the Watco Parties
and the GBW Parties and their respective Affiliates, and their respective
officers, directors, shareholders, members, managers, employees, agents,
representatives, successors and assigns (collectively the “Watco Released
Parties”), from, against and with respect to any and all causes of action,
claims, demands, rights or remedies, whether at law or in equity and regardless
of the grounds for liability, that the Greenbrier Parties may have against any
of the Watco Released Parties with respect to any compensation, consideration,
costs, expenses (including, without limitation, attorneys’ fees and legal
expenses), damages (actual, consequential, incidental, indirect, punitive,
special, or otherwise), liabilities (whether based on Contract, statute, common
law, tortious conduct, strict liability, or otherwise), losses, or obligations,
whether known or unknown, foreseen or unforeseen, asserted or unasserted, fixed
or contingent, direct or indirect (including, without limitation, as a third
party beneficiary), in any way arising from, related to, or in connection with
each GBW Party or its formation, operation, dissolution, winding up, or other
respect, in each case to the extent arising or based upon acts, omissions or
circumstances of any Watco Released Parties occurring or existing prior to the
Closing.

(b) Release by Watco Parties. Each of the Watco Parties, for itself and its
respective successors and assigns, does hereby, except as provided in
Section 6.5(d), forever irrevocably and unequivocally release, discharge, waive,
agree to indemnify and hold harmless, and covenant not to sue, each of the
Greenbrier Parties and GBW Parties and their respective Affiliates and their
respective officers, directors, shareholders, members, managers, employees,
agents, representatives, successors and assigns (collectively the “Greenbrier
Released Parties”), from, against and with respect to any and all causes of
action, claims, demands, rights or remedies, whether at law or in equity and
regardless of the grounds for liability, that such Watco Party may have against
any of the Greenbrier Released Parties with respect to any compensation,
consideration, costs, expenses (including, without limitation, attorneys’ fees
and legal expenses), damages (whether actual, consequential, incidental,
indirect, punitive, special, or otherwise), liabilities (whether based on
Contract, statute, common law, tortuous conduct, strict liability, or
otherwise), losses, or obligations, whether known or unknown, foreseen or
unforeseen, asserted or unasserted, fixed or contingent, direct or indirect
(including, without limitation, as a third party beneficiary), in any way
arising from, related to, or in connection with each GBW Party or its formation,
operation, dissolution, winding up, or other respect, in each case to the extent
arising or based upon acts omissions or circumstances of any Greenbrier Released
Parties occurring or existing prior to the Closing.

(c) Release by GBW Parties. Each of the GBW Parties, for itself and its
respective successors and assigns, does hereby, except as provided in
Section 6.5(d), forever irrevocably and unequivocally release, discharge, waive,
agree to indemnify and hold harmless, and covenant not to sue, the Greenbrier
Released Parties and the Watco Released Parties from, against and

 

38



--------------------------------------------------------------------------------

with respect to any and all causes of action, claims, demands, rights or
remedies, whether at law or in equity and regardless of the grounds for
liability, that such GBW Party may have against any of the Greenbrier Released
Parties or the Watco Released Parties with respect to any compensation,
consideration, contributions, costs, expenses (including, without limitation,
attorneys’ fees and legal expenses), damages (actual, consequential, incidental,
indirect, punitive, special, or otherwise), liabilities (whether based on
Contract, statute, common law, tortuous conduct, strict liability, or
otherwise), losses, or obligations, whether known or unknown, foreseen or
unforeseen, asserted or unasserted, fixed or contingent, direct or indirect
(including, without limitation, as a third party beneficiary), in any way
arising from, related to, or in connection with (i) each GBW Party or its
formation, operation, dissolution, winding up, or other respect, or (ii) any and
all other persons or entities, agreements, business, intellectual property, or
other matters, whether related to any GBW Party or otherwise, to the extent
arising or based upon acts, omissions or circumstances of any GBW Parties or
their Affiliates (including any of the Greenbrier Released Parties or the Watco
Released Parties), successors, or assigns, occurring or existing prior to the
Closing; provided that for purposes of this Section 6.5(c), the Greenbrier
Released Parties and the Watco Released Parties shall not include any employee
of any GBW Party.

(d) Reservation of Claims and Rights. Notwithstanding anything set forth herein
to the contrary, the Parties shall each retain the right to bring a claim or
cause of action, and/or to seek appropriate remedies, from such persons or
entities as would be liable in the absence of any release under this
Section 6.5, for or with respect to any claims for any breach of any
obligations, representations or warranties under this Agreement or under any
Transaction Documents, or based on acts or omissions occurring from and after
the Closing.

Section 6.6 Transaction Expenses. All transfer, documentary, sales, use, stamp,
registration, value added and other such Taxes and fees (including any penalties
and interest) incurred in connection with the Unwind Transactions (including any
real property transfer Tax and any other similar Tax but excluding any income
Tax or property Tax) shall be borne and paid when due by the applicable
transferee. The applicable Greenbrier Parties and Watco Parties shall cooperate,
each at its own expense, to timely file any Tax return or other document with
respect to such Taxes or fees.

Section 6.7 Cooperation. Subject to all applicable anti-trust laws, the
Greenbrier Parties and Watco Parties shall cooperate as may be reasonably
necessary or desirable to effect completely the Unwind Transactions and the
other transactions contemplated under this Agreement or the Transaction
Documents, including obtaining any customer or other consents, the opening and
closing of Tax accounts, the carryover of wage bases for payroll tax purposes,
minimizing or eliminating transfer Taxes, and the transfer of business licenses
and permits to the extent reasonably practical. Any approvals, adjustments,
agreements, consents, or determinations by any Party hereunder, including any
approval, adjustment, agreement, consent, or determination by the GBH Manager or
Watco Manager, shall be in writing and shall not be unreasonably withheld,
conditioned, or delayed.

 

39



--------------------------------------------------------------------------------

Section 6.8 Withdrawals. The transferee of each Shop shall be responsible for
preparing and filing all withdrawals for Secretary of State purposes, Tax
registration withdrawals and transfer Tax filings in the state or other
jurisdiction where such Shop is located, within ninety (90) days after Closing
as contemplated by the Tax Matrix, unless a longer period is reasonably
necessary. To the extent there are Shops in a single jurisdiction transferred to
GBH and any of the Watco Members, GBH and the Watco Members shall reasonably
cooperate in preparing and making such filings with respect to such
jurisdiction.

Section 6.9 Dispute Resolution. Any disputes between the Parties in regard to
application, interpretation or enforcement of any provision hereof shall be
addressed by discussions and negotiations between the GBH Manager on behalf of
the Greenbrier Parties and the Watco Manager on behalf of the Watco Parties, and
if such persons are unable to resolve the dispute within thirty (30) days after
any discussions or negotiations commence with respect to such dispute, then the
Parties may avail themselves of all other rights or remedies under this
Agreement or otherwise available at law or in equity.

ARTICLE VII.

GENERAL PROVISIONS

Section 7.1 Expenses. Except as otherwise expressly provided herein, each Party
will bear its own expenses incurred in connection with this Agreement and the
Transaction Documents and the transactions contemplated hereby and thereby,
including all fees of its legal counsel, financial advisers and accountants.

Section 7.2 Press Release. Promptly, but in no event later than four (4) days,
after the Closing Date, Watco and Greenbrier may issue a mutually agreeable
joint press release regarding the transactions contemplated by this Agreement.
No Greenbrier Party or Watco Party or any of their respective Affiliates will
issue any additional press release or make any public announcements regarding
such matters without the prior written consent of the GBH Manager or Watco
Manager, respectively. Notwithstanding the foregoing or anything to the contrary
contained in this Agreement or in any Transaction Document, Watco or Greenbrier
may at any time, and from time to time, make public disclosures regarding such
matters as may be required pursuant to any applicable public company filing
requirements, securities Laws (including in connection with any offering of
securities by such Party) or requirements related to the Parties’ indentures,
including filing any Form 8-K and any exhibits thereto, including requirements
to file a copy of this Agreement (redacted to the extent reasonably permitted by
applicable Law) or to disclose information regarding the provisions hereof or
performance hereunder to applicable regulatory authorities.

Section 7.3 Notices. Any notice, request, consent or communication under this
Agreement will be effective only if it is in writing and (a) personally
delivered, (b) sent by certified mail, return receipt requested, postage
prepaid, (c) sent by a nationally recognized overnight delivery service, with
delivery confirmed, or (d) sent via facsimile transmission, with a copy sent on
the same day by one of the methods set forth in clauses (a) or (c), addressed as
follows:

If to any Watco Party:

Watco Companies, L.L.C.

315 W. 3rd Street

 

40



--------------------------------------------------------------------------------

Pittsburg, KS 66762

Attn: Rick Webb, Chief Executive Officer

Fax: (620) 231-0812

with a copy to:

Watco Companies, L.L.C.

315 W. 3rd Street

Pittsburg, KS 66762

Attn: Craig Richey, General Counsel

Fax: (620) 231-0812

If to any Greenbrier Party:

c/o The Greenbrier Companies, Inc.

One Centerpointe Drive, Suite 200

Lake Oswego, Oregon 97035

Attn: William Furman, President and Chief Executive Officer

Fax: (503) 684-7553

with a copy to:

The Greenbrier Companies, Inc.

One Centerpointe Drive, Suite 200

Lake Oswego, Oregon 97035

Attn: Martin R. Baker, Senior Vice President, Chief Compliance Officer and
General Counsel

Fax: (503) 684-7553

If to any GBW Party:

GBW Railcar Services, L.L.C.

c/o Watco Companies, L.L.C.

315 W. 3rd Street

Pittsburg, KS 66762

Attn: Rick Webb, Chief Executive Officer and

         Craig Richey, General Counsel

Fax: (620) 231-0812

and

c/o The Greenbrier Companies, Inc.

One Centerpointe Drive, Suite 200

Lake Oswego, Oregon 97035

Attn: William Furman, President and Chief Executive Officer and

         Martin R. Baker, Senior Vice President, Chief Compliance Officer and

         General Counsel

Fax: (503) 684-7553

 

41



--------------------------------------------------------------------------------

or such other Persons or addresses as are furnished in writing by any party to
the other party, and will be deemed to have been given only upon its delivery in
accordance with this Section 7.3.

Section 7.4 Assignment, Successors. This Agreement shall not be assignable by
any Party hereto without the prior written consent of all of the other Parties;
provided that any Watco Party or Greenbrier Party may assign its rights
hereunder to any Affiliate of such Party provided that the assigning Party
remains liable for its obligations hereunder. Any attempt to assign this
Agreement without such consent shall be void and of no effect. This Agreement
shall inure to the benefit of, and be binding on and enforceable against, the
Parties hereto and the successors and permitted assigns of the respective
Parties hereto.

Section 7.5 No Third Party Beneficiaries. Nothing in this Agreement, expressed
or implied, is intended or shall be construed to confer any right, remedy or
claim under or by reason of this Agreement upon any Person, including any
claimant, creditor, or other third party, other than the Parties, the Greenbrier
Released Parties, the Watco Released Parties, and successors and assigns
permitted by Section 7.4.

Section 7.6 Amendment, Waivers, etc. No amendment, modification or discharge of
this Agreement, and no waiver hereunder, shall be valid or binding unless set
forth in writing and duly executed by the Party against whom enforcement of the
amendment, modification, discharge or waiver is sought. Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way impair the rights of the Party granting such waiver
in any other respect or at any other time. Neither the waiver by any of the
Parties hereto of a breach of or a default under any of the provisions of this
Agreement or to exercise any right or privilege hereunder, shall be construed as
a waiver of any other breach or default of a similar nature, or as a waiver of
any of such provisions, rights or privileges hereunder. The rights and remedies
herein provided are cumulative and none is exclusive of any other, or of any
rights or remedies that any party may otherwise have at Law or in equity.

Section 7.7 Entire Agreement.

(a) This Agreement (including the Schedules and the exhibits referred to herein
or attached hereto), the Second Amended and Restated GBW LLC Agreement and the
Confidentiality Agreement constitute the entire agreement among the Parties and
supersede all prior agreements and understandings, both written and oral,
between the Parties with respect to the subject matter hereof.

(b) The Parties hereto have participated jointly in the negotiation and drafting
of this Agreement and the Transaction Documents and, in the event an ambiguity
or question of intent or interpretation arises, this Agreement and the
Transaction Documents shall be construed as jointly drafted by the Parties
hereto and no presumption or burden of proof shall arise favoring or disfavoring
any party by virtue of the authorship of any provision of this Agreement or the
Transaction Documents. Further, prior drafts of this Agreement or any ancillary
agreements hereto or the fact that any clauses have been added, deleted or
otherwise modified from any prior drafts of this Agreement or any ancillary
agreements hereto shall not be used as an aid of construction or otherwise
constitute evidence of the intent of the Parties hereto; and no presumption or
burden of proof shall arise favoring or disfavoring any party hereto by virtue
of such prior drafts.

 

42



--------------------------------------------------------------------------------

Section 7.8 Severability. If any provision, including any phrase, sentence,
clause, section or subsection, of this Agreement is invalid, inoperative or
unenforceable for any reason, such circumstances shall not have the effect of
rendering such provisions in question invalid, inoperative or unenforceable in
any other case or circumstance, or of rendering any other provision herein
contained invalid, inoperative, or unenforceable to any extent whatsoever.

Section 7.9 Headings and Recitals. The headings contained in this Agreement are
for purposes of convenience only and shall not affect the meaning or
interpretation of this Agreement. The recitals set forth at the beginning of
this Agreement are incorporated by reference in, and made a part of, this
Agreement.

Section 7.10 Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original and all of which shall
together constitute one and the same instrument. The signature of any party
hereto to any counterpart hereof shall be deemed a signature to, and may be
appended to, any other counterpart hereof. In the event that any signature to
this Agreement or any ancillary agreement is delivered by facsimile transmission
or by e-mail delivery of a “.pdf” format data file, such signature shall create
a valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
“.pdf” signature page were an original thereof. Once signed, this Agreement may
be delivered by facsimile or “.pdf” format, and any reproduction of this
Agreement made by reliable means (e.g., photocopy, facsimile or portable
document format) is considered an original.

Section 7.11 Governing Law; Consent to Forum. This Agreement shall be governed,
interpreted, construed and enforced exclusively by, and in accordance with, the
Laws of the State of Delaware. Any suit, action or Proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement, whether in contract, tort or otherwise, must be brought in the
federal courts of the United States of America located in the District of
Delaware, or the courts of the State of Delaware, so long as one of such courts
have subject-matter jurisdiction over the suit, action or Proceeding, and that
any cause of action arising out of this Agreement will be deemed to have arisen
from a transaction of business in the State of Delaware. Each of the Parties
hereby irrevocably consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or Proceeding
and irrevocably waives, to the fullest extent permitted by Law, any objection
that it may now or later have to the laying of the venue of any such suit,
action or Proceeding in any such court or that any such suit, action or
Proceeding that is brought in any such court has been brought in an inconvenient
form. Service of process, summons, notice or other document by registered mail
to the address set forth in Section 7.3 will be effective service of process for
any suit, action or other Proceeding brought in any such court.

Section 7.12 Enforcement of Agreement. The Parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement are not
performed in accordance with their specific terms or are otherwise breached. It
is accordingly agreed that, in addition to any other applicable remedies at Law
or in equity, the Parties shall be entitled to an

 

43



--------------------------------------------------------------------------------

injunction or injunctions, without proof of damages, to specifically enforce the
terms and provisions of this Agreement to prevent breaches or threatened
breaches of, or to enforce compliance with, the covenants and obligations of the
other Party under this Agreement. Each Party further agrees that no other Party
or any other Person shall be required to obtain, furnish or post any bond or
similar instrument in connection with or as a condition to obtaining any remedy
available pursuant to this Section 7.12, and each Party irrevocably waives any
right it may have to require the obtaining, furnishing or posting of any such
bond or similar instrument in connection with or as a condition to obtaining any
remedy available pursuant to this Section 7.12.

Section 7.13 Waiver of Jury Trial. The Parties hereby knowingly, voluntarily,
and intentionally waive any rights they may have to a trial by jury in respect
of any litigation based hereon, or arising out of, under, or in connection with,
this Agreement, or any course of conduct, course of dealing, or statements
(whether verbal or written) of the Parties.

[Signature pages on following pages]

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 

THE GREENBRIER COMPANIES, INC. By:  

/s/ Martin R. Baker

Name:   Martin R. Baker Title:   Senior Vice President, General Counsel and  
Chief Compliance Officer GREENBRIER RAIL SERVICES HOLDINGS, LLC By:  

/s/ Martin R. Baker

Name:   Martin R. Baker Title:   Senior Vice President WATCO COMPANIES, L.L.C.
By:  

/s/ Rick D. Baden

Name:   Rick D. Baden Title:   President and Chief Financial Officer MILLENNIUM
RAIL, L.L.C. By:  

/s/ Rick D. Baden

Name:   Rick D. Baden Title:   President and Chief Financial Officer WATCO
MECHANICAL SERVICES, L.L.C. By:  

/s/ Rick D. Baden

Name:   Rick D. Baden Title:   President and Chief Financial Officer

[SIGNATURE PAGE TO DISSOLUTION AGREEMENT]



--------------------------------------------------------------------------------

GBW RAILCAR SERVICES HOLDINGS, L.L.C. By:  

/s/ Cheryl Balkenhol

Name:   Cheryl Balkenhol Title:   Chief Financial Officer GBW RAILCAR SERVICES,
L.L.C. By:  

/s/ Cheryl Balkenhol

Name:   Cheryl Balkenhol Title:   Chief Financial Officer GBW RAILCAR SERVICES
CANADA, INC. By:  

/s/ Cheryl Balkenhol

Name:   Cheryl Balkenhol Title:   Chief Financial Officer

[SIGNATURE PAGE TO DISSOLUTION AGREEMENT]